Exhibit 10.1

 

 

 

[Published CUSIP Number:                        ]

 

CREDIT AGREEMENT

 

 

dated as May 20, 2011

 

among

 

EARTHLINK, INC.,

and upon its designation as such,

ITC^DELTACOM, INC.,

as Borrowers,

 

CERTAIN OTHER CREDIT PARTIES

PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO,

 

REGIONS BANK,

as Administrative Agent and Collateral Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

 

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINITIONS AND INTERPRETATION

1

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

27

Section 1.3

Rules of Interpretation

28

Section 2

LOANS AND LETTERS OF CREDIT

29

Section 2.1

Revolving Loans

29

Section 2.2

Swingline Loans

31

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein

33

Section 2.4

Pro Rata Shares; Availability of Funds

36

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes

37

Section 2.6

Scheduled Principal Payments

38

Section 2.7

Interest on Loans

38

Section 2.8

Conversion/Continuation

40

Section 2.9

Default Rate of Interest

41

Section 2.10

Fees

41

Section 2.11

Prepayments/Commitment Reductions

43

Section 2.12

Application of Prepayments

44

Section 2.13

General Provisions Regarding Payments

44

Section 2.14

Sharing of Payments by Lenders

45

Section 2.15

Cash Collateral

46

Section 2.16

Defaulting Lenders

47

Section 2.17

Removal or Replacement of Lenders

49

Section 2.18

Designated Borrower

50

Section 3

YIELD PROTECTION

51

Section 3.1

Making or Maintaining LIBOR Loans

51

Section 3.2

Increased Costs

53

Section 3.3

Taxes

54

Section 3.4

Mitigation Obligations; Designation of a Different Lending Office

57

Section 4

CONDITIONS PRECEDENT

57

Section 4.1

Conditions Precedent to Initial Credit Extension

57

Section 4.2

Conditions to Each Credit Extension

59

Section 5

REPRESENTATIONS AND WARRANTIES

60

Section 5.1

Organization; Requisite Power and Authority; Qualification

60

Section 5.2

Equity Interests and Ownership

60

Section 5.3

Due Authorization

60

Section 5.4

No Conflict

60

Section 5.5

Governmental Consents

61

Section 5.6

Binding Obligation

61

Section 5.7

Financial Statements

61

Section 5.8

No Material Adverse Effect

62

Section 5.9

No Adverse Proceedings

62

Section 5.10

Tax Matters

63

Section 5.11

Properties

63

Section 5.12

Environmental Matters

63

Section 5.13

No Defaults

63

Section 5.14

Information Regarding Credit Parties; Tax Identification Numbers

64

Section 5.15

Governmental Regulation

64

Section 5.16

Employee Matters

65

Section 5.17

Pension Plans

65

 

i

--------------------------------------------------------------------------------


 

Section 5.18

Solvency

66

Section 5.19

Compliance with Laws

66

Section 5.20

Security Interests

66

Section 5.21

Disclosure

66

Section 5.22

Insurance

67

Section 5.23

Pledge Agreement and Security Agreement

67

Section 5.24

Mortgages

67

Section 6

AFFIRMATIVE COVENANTS

67

Section 6.1

Financial Statements and Other Reports

67

Section 6.2

Existence

71

Section 6.3

Payment of Taxes and Claims

71

Section 6.4

Maintenance of Properties

71

Section 6.5

Insurance

71

Section 6.6

Inspections

71

Section 6.7

Compliance with Laws

71

Section 6.8

Use of Proceeds

72

Section 6.9

Environmental

72

Section 6.10

Joinder of Guarantors

72

Section 6.11

Books and Records

73

Section 6.12

Pledge of Personal Property Assets

73

Section 6.13

Real Estate Assets

74

Section 6.14

Further Assurances Regarding Certain Collateral

75

Section 6.15

Further Assurances

75

Section 6.16

Applicability of Affirmative Covenants

75

Section 7

NEGATIVE COVENANTS

75

Section 7.1

Indebtedness

75

Section 7.2

Liens

77

Section 7.3

No Further Negative Pledges

79

Section 7.4

Restricted Junior Payments

79

Section 7.5

Restrictions on Subsidiary Distributions

80

Section 7.6

Investments

80

Section 7.7

Use of Proceeds

81

Section 7.8

Financial Covenants

81

Section 7.9

Fundamental Changes; Disposition of Assets; Acquisitions

81

Section 7.10

Disposal of Subsidiary Interests

82

Section 7.11

Transactions with Shareholders and Affiliates

82

Section 7.12

Prepayment of Other Funded Debt

82

Section 7.13

Conduct of Business

83

Section 7.14

Fiscal Year

83

Section 7.15

Amendments to Organizational Agreements/ Contractual Obligations

83

Section 7.16

Applicability of Negative Covenants

83

Section 8

GUARANTY

83

Section 8.1

The Guaranty

83

Section 8.2

Obligations Unconditional

84

Section 8.3

Reinstatement

85

Section 8.4

Certain Waivers

85

Section 8.5

Remedies

85

Section 8.6

Rights of Contribution

85

Section 8.7

Guaranty of Payment; Continuing Guaranty

86

Section 9

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

86

Section 9.1

Events of Default

86

 

ii

--------------------------------------------------------------------------------


 

Section 9.2

Remedies

88

Section 9.3

Application of Funds

88

Section 10

AGENCY

89

Section 10.1

Appointment and Authority

89

Section 10.2

Rights as a Lender

90

Section 10.3

Exculpatory Provisions

90

Section 10.4

Reliance by Administrative Agent

91

Section 10.5

Delegation of Duties

92

Section 10.6

Resignation of Administrative Agent

92

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders

93

Section 10.8

No Other Duties, etc.

93

Section 10.9

Administrative Agent May File Proofs of Claim

93

Section 10.10

Collateral and Guaranty Matters

94

Section 11

MISCELLANEOUS

95

Section 11.1

Notices; Effectiveness; Electronic Communications

95

Section 11.2

Expenses; Indemnity; Damage Waiver

96

Section 11.3

Set-Off

97

Section 11.4

Amendments and Waivers

98

Section 11.5

Successors and Assigns

99

Section 11.6

Independence of Covenants

102

Section 11.7

Survival of Representations, Warranties and Agreements

102

Section 11.8

No Waiver; Remedies Cumulative

103

Section 11.9

Marshalling; Payments Set Aside

103

Section 11.10

Severability

103

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights

103

Section 11.12

Headings

103

Section 11.13

APPLICABLE LAWS

104

Section 11.14

WAIVER OF JURY TRIAL

104

Section 11.15

Confidentiality

104

Section 11.16

Usury Savings Clause

105

Section 11.17

Counterparts; Integration; Effectiveness

106

Section 11.18

Electronic Execution of Assignments and Other Documents

106

Section 11.19

USA PATRIOT Act

106

 

iii

--------------------------------------------------------------------------------


 

Appendices

 

Appendix A

Lenders, Revolving Commitments and Revolving Commitment Percentages

Appendix B

Notice Information

 

Schedules

 

Schedule 1.1

Excluded Subsidiaries Deemed Included in the Specified Group

Schedule 5.1

Organization; Requisite Power and Authority; Qualification

Schedule 5.2

Equity Interests and Ownership

Schedule 5.11(b)

Real Estate Assets

Schedule 5.14

Capital Structure, Ownership and Tax Identification Numbers of Credit Parties

Schedule 5.22

Insurance Coverage

Schedule 7.1

Existing Indebtedness

Schedule 7.2

Existing Liens

Schedule 7.5

Existing Restrictions on Subsidiaries

Schedule 7.6

Existing Investments

 

Exhibits

 

Exhibit 2.1

Form of Funding Notice

Exhibit 2.3

Form of Issuance Notice

Exhibit 2.5-1

Form of Revolving Loan Note

Exhibit 2.5-2

Form of Swingline Note

Exhibit 2.8

Form of Conversion/Continuation Notice

Exhibit 6.1(c)

Form of Compliance Certificate

Exhibit 6.10

Form of Joinder Agreement

Exhibit 10.1(c)

Form of Intercreditor Agreement

Exhibit 11.5

Form of Assignment Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of May 20, 2011 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among EARTHLINK, INC., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party hereto, as Guarantors, the Lenders from time to time a party hereto,
REGIONS BANK, as administrative agent (in such capacity, “Administrative Agent”)
and collateral agent (in such capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Company and the Guarantors have requested that the Lenders provide
a revolving credit facility for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facility available on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1.              DEFINITIONS AND INTERPRETATION

 

Section 1.1             Definitions.  The following terms used herein, including
in the introductory paragraph, recitals, exhibits and schedules hereto, shall
have the following meanings:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Equity
Interests of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquisition Indebtedness” means as defined in Section 7.1(j).

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one sixteenth
of one percent (1/16 of 1%)) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average British Bankers Association Interest Settlement Rate for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (c) in the event the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to quotation rate (or the arithmetic mean of rates) offered
to first class banks

 

--------------------------------------------------------------------------------


 

in the London interbank market for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one, minus (b) the Applicable Reserve Requirement.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority pending against any
Credit Party or any of its Subsidiaries or any material property of any Credit
Party or any of its Subsidiaries.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000).

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) from the Closing Date through the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.1(c) for the fiscal quarter ending September 30, 2011, the
percentage per annum based upon Pricing Level 3 in the table set forth below,
and (b) thereafter, the percentage per annum determined by reference to the
table set forth below using the Consolidated Leverage Ratio as set forth in the
Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the first Business Day immediately following the date on which such
Compliance Certificate is delivered.

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Adjusted LIBOR Rate Loans and
Letter of Credit Fee

 

Base Rate
Loans

 

Commitment
Fee

 

 

 

 

 

 

 

 

 

 

 

1

 

< 1.50:1.0

 

2.50

%

1.50

%

0.375

%

2

 

> 1.50:1.0 but <
2.00:1.0

 

2.75

%

1.75

%

0.45

%

3

 

> 2.00:1.0 but <
2.50:1.0

 

3.00

%

2.00

%

0.50

%

4

 

> 2.50:1.0 but <
3.00:1.0

 

3.25

%

2.25

%

0.50

%

5

 

> 3.00:1.0

 

3.50

%

2.50

%

0.50

%

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered by the date due in accordance therewith, then, upon the request of
the Required Lenders, Pricing Level 5 as set forth in the table above shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e).

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted LIBOR Rate
or any other interest rate of a Loan is to be determined, or (ii) any category
of extensions of credit or other assets which include Adjusted LIBOR Rate
Loans.  An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Guarantor, other than (a) dispositions of surplus, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business; (b) dispositions of inventory sold, and Intellectual Property
licensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) the abandonment of Intellectual Property in the ordinary
course of business to the extent the same does not individually or in the
aggregate materially effect the ability of any Credit Party to operate its
business; (e) any transfer in connection with a Restricted Junior Payment to the
extent permitted under Section 7.4; and (f) any sale, lease, license, transfer
or other disposition of property to any Credit Party or any Subsidiary;
provided, that if the

 

3

--------------------------------------------------------------------------------


 

transferor of such property is a Credit Party, (i) the transferee must be a
Credit Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.6.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form approved by the
Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of one percent (0.5%) and (iii) the LIBOR Index
Rate in effect on such day plus one percent (1.0%).  Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Borrowers” means the Company and, upon the occurrence of the events described
in Section 2.18, the Designated Borrower.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Adjusted LIBOR Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, such Issuing Bank and/or
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one (1) year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing
no more than one (1) year from the date of creation thereof and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances maturing
within one (1) year after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of thirty-five
percent (35%) or more of the Equity Interests of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company on a

 

5

--------------------------------------------------------------------------------


 

fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or

 

(b)           during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

 

(c)           the occurrence of any “change of control” (or other similar term)
under the indenture(s) for any of the Convertible Notes, the Permitted Senior
Unsecured Notes or the ITC^Deltacom Notes.

 

“Closing Date” means May 20, 2011.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Collateral Documents” means the Pledge Agreement, the Security Agreement, the
Mortgages (if any) and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to the Collateral Agent, for the benefit of the
holders of the Obligations, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

 

“Commitment Fee” means as defined in Section 2.10(a).

 

“Company” means as defined in the introductory paragraph hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 6.1(c).

 

“Consolidated Capital Expenditures” means, for any period for the Specified
Group, the aggregate of all expenditures during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or which should otherwise be capitalized” or
similar items reflected in the consolidated statement of cash flows of the
Specified Group.

 

“Consolidated EBITDA” means, for any period for the Specified Group, the sum of
(a) Consolidated Net Income, plus (b) to the extent deducted in determining net
income, (i) Consolidated

 

6

--------------------------------------------------------------------------------


 

Interest Expense, (ii) taxes, (iii) depreciation and amortization, plus (iv) all
non-cash charges or losses, including, without limitation (1) any impairment
charge or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, (2) long-term incentive plan accruals and any non-cash
expenses resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of the Company or any other
Credit Party, (3) restructuring charges and non-recurring charges for such
period and (4) any non-cash charges or losses resulting from the application of
purchase accounting, in each case on a consolidated basis determined in
accordance with GAAP, provided that (x) for any period during which an
Acquisition has occurred, Consolidated EBITDA shall be calculated on a Pro Forma
Basis, (y) the calculation of Consolidated EBITDA shall exclude
(A) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities and
(B) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations, plus (v) non-recurring severance expenses arising from the
acquisition of ITC^Deltacom and its Subsidiaries, One Communications Corp. and
its Subsidiaries or any other Person in a Permitted Acquisition consummated
following the Closing Date in an aggregate amount for all such Acquisitions not
to exceed $15,000,000 for the term of this Agreement, in each case for which the
Company has provided supporting detail acceptable to the Administrative Agent in
its reasonable discretion.  Except as otherwise expressly provided, the
applicable period shall be the four (4) consecutive Fiscal Quarters ending as of
the date of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Specified Group determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Group” means, as of any date, the Company and its consolidated
subsidiaries, as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of each Fiscal
Quarter, the ratio of (a) (i) Consolidated EBITDA minus (ii) Consolidated
Capital Expenditures for the period of four (4) consecutive Fiscal Quarters
ending as of such day to (b) Consolidated Interest Expense for the period of
four (4) consecutive Fiscal Quarters ending as of such day.

 

“Consolidated Interest Expense” means, for any period for the Specified Group,
all interest expense on a consolidated basis determined in accordance with GAAP,
but including, in any event, the interest component under capital leases and the
implied interest component under Securitization Transactions.  Except as
expressly provided otherwise, the applicable period shall be the four
(4) consecutive Fiscal Quarters ending as of the date of determination.

 

“Consolidated Leverage Ratio” means, as of the last day of each Fiscal Quarter,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the period of four (4) consecutive Fiscal Quarters ending as of such day. 
With respect to the consecutive four Fiscal Quarter periods ending June 30, 2011
and September 30, 2011, Consolidated Funded Debt for purposes of calculating the
Consolidated Leverage Ratio as of such dates may be reduced by up to
$256,000,000 of unrestricted cash held by the Company after the issuance of any
Permitted Senior Unsecured Notes prior to the redemption of the Company’s
Convertible Notes (less the principal amount of the Convertible Notes actually
repaid/redeemed after the date of issuance of any such Permitted Senior
Unsecured Notes).

 

“Consolidated Net Income” means, for any period for the Specified Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP,
excluding any extraordinary gains or

 

7

--------------------------------------------------------------------------------


 

losses and related tax effects thereon.  Except as otherwise expressly provided,
the applicable period shall be the four (4) consecutive Fiscal Quarters ending
as of the date of determination.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 

“Convertible Notes” means, collectively, those certain 3.25% convertible notes
due 2026 issued by the Company under that certain Indenture dated as of
November 17, 2006 by and among the Company and Wells Fargo Bank, N.A., as
trustee.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Intercreditor Agreement, any documents or
certificates executed by the Company in favor of any Issuing Bank relating to
Letters of Credit, and all other documents, instruments or agreements executed
and delivered by a Credit Party for the benefit of any Agent, any Issuing Bank
or any Lender in connection herewith or therewith, and including, for the
avoidance of doubt, any Joinder Agreement.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Parties” means, collectively, the Borrowers and the Guarantors.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be

 

8

--------------------------------------------------------------------------------


 

funded hereunder unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Company, each Issuing Bank, each Swingline Lender and each Lender.

 

“Designated Borrower” means, as of the date that ITC^Deltacom becomes a
Guarantor in accordance with the terms hereof, subject to the terms and
conditions of Section 2.18, ITC^Deltacom.

 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and THIRTY MILLION DOLLARS ($30,000,000).  The
Designated Borrower Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

 

9

--------------------------------------------------------------------------------


 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Company or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Company’s or any such Subsidiary’s business or the
ownership, use, or lease of any of its properties.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Credit Party or any of its Subsidiaries or their respective properties.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code), the failure to make by its due date any minimum required
contribution or any required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make by its due
date any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal from any Pension Plan

 

10

--------------------------------------------------------------------------------


 

with two (2) or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(vii) the withdrawal of any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the imposition of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Pension Plan; (ix) the assertion of a material claim (other
than routine claims for benefits and funding obligations in the ordinary course)
against any Pension Plan other than a Multiemployer Plan or the assets thereof,
or against any Person in connection with any Pension Plan such Person sponsors
or maintains; (x) receipt from the Internal Revenue Service of written notice of
the failure of any Pension Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any such plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (xi) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to Section 303(k) or 4068 of ERISA or any
violation of Section 436 of the Internal Revenue Code or Section 206(g) of ERISA
with respect to any Pension Plan.

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Accounts” means (a) any disbursement deposit account the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses; (b) deposit accounts and securities
accounts  the average daily balance (determined for the most recently completed
calendar month) in which does not at any time exceed $2,500,000 in the aggregate
for all such accounts and (c) cash collateral accounts maintained for
reimbursement of the cash-secured letters of credit set forth in Section 4(a) of
Schedule 7.1 in an amount not to exceed 105% of the aggregate face amount of
such cash-secured letters of credit outstanding at any date of determination, or
such lesser amount required to be posted by the applicable letter of credit
issuers.

 

“Excluded Property” means, with respect to any Credit Party, including any
Person that becomes a Credit Party after the Closing Date as contemplated by
Section 6.10, (a) any owned or leased real or personal property which is located
outside of the United States, (b) any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, unless
reasonably requested by the Administrative Agent at the direction of the
Required Lenders, (c) the Equity Interests of any Foreign Subsidiary of a Credit
Party in excess of sixty-six percent (66%) of the issued and outstanding voting
Equity Interests of such Foreign Subsidiary, (d) any property which, subject to
the terms of Section 7.3, is subject to a Lien of the type described in
Section 7.2(m) pursuant to documents which prohibit such Credit Party from
granting any other Liens in such property, (e) any leasehold interest of any
Credit Party, (f) any real property of any Credit Party owned in fee simple that
has a fair market value of less than $5,000,000, in any individual instance, and
when taken together with any other real property of any

 

11

--------------------------------------------------------------------------------


 

Credit Party owned in fee simple that has not been pledged as Collateral as
security for the Obligations, has an aggregate fair market value of less than
$15,000,000, (g) any certificates, licenses and other authorizations issued by
any Governmental Authority to the extent that Applicable Laws prohibit the
granting of a security interest therein; (h) any property to the extent that the
grant of a security interest therein would violate Applicable Law, require a
consent not obtained of any Governmental Authority, or constitute a breach of or
default under, or result in the termination of or require a consent not obtained
under, any contract, lease, license or other agreement evidencing or giving rise
to such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other applicable law or principles of equity),
(i) Excluded Accounts, (j) any Intellectual Property if the grant of a security
interest therein would result in the invalidation of the Credit Party’s interest
therein, and (k) proceeds and products of any and all of the foregoing excluded
property described in clauses (a) through (j) above only to the extent such
proceeds and products would constitute property or assets of the type described
in clauses (a) through (j) above; provided, however, that the security interest
granted to the Collateral Agent under the Security Agreement or any other Loan
Document shall attach immediately to any asset of any Grantor at such time as
such asset ceases to meet any of the criteria for “Excluded Property” described
in any of the foregoing clauses (a) through (j) above and, provided further,
that notwithstanding the foregoing, any asset (including without limitation any
Real Property Asset) owned by any Credit Party that is subject to a Lien
securing payment of the obligations of ITC^Deltacom and the Subsidiary
Guarantors (as such term is defined in the ITC^Deltacom Indenture) under the
ITC^Deltacom Notes shall not constitute “Excluded Property” for purposes of this
Agreement and the other Credit Documents.

 

“Excluded Subsidiaries” means (a) ITC^Deltacom and its Subsidiaries until such
time as ITC^Deltacom and its Domestic Subsidiaries become Guarantors in
accordance with the terms hereof and (b) any Regulated Subsidiary (other than an
Immaterial Subsidiary) that has not received all necessary regulatory approvals
to become a Guarantor hereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of either Borrower hereunder, (a) taxes imposed on or measured by its overall
net income or gross receipts (however denominated), and franchise taxes imposed
on it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.17), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
change in law) to comply with clause (B) of Section 3.3(f)(ii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section 3.3,
and (d) any Taxes imposed on any “withholdable payment” payable to such
recipient as a result of the failure of such recipient to satisfy the applicable
requirements as set forth after December 31, 2012 in FATCA to establish that
such payment is exempt from withholding under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 18, 2011 among the Borrower, certain other credit parties from time to
time party thereto, and Regions Bank, in its capacities as a lender,
administrative agent and collateral agent, as amended or modified from time to
time.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.

 

12

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated April 15, 2011 among the
Company, Regions Bank and Regions Capital Markets, a division of Regions Bank.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Company that such financial statements fairly
present, in all material respects, the financial condition of the Consolidated
Group as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, subject to changes resulting from audit
and normal year-end adjustments.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary whose Equity
Interests are owned directly by a Domestic Credit Party.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

13

--------------------------------------------------------------------------------


 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments and all
Indebtedness in the form of an earnout or other similar contingent obligation
incurred in connection with an Acquisition to the extent such earnout or other
similar contingent obligation is required to be set forth as a liability on the
balance sheet of such Person;

 

(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services;

 

(c)           all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties);

 

(d)           the Attributable Principal Amount of Capital Leases, Synthetic
Leases and Securitization Transactions;

 

(e)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(f)            Support Obligations in respect of Funded Debt of another Person;
and

 

(g)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (f).

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure government or Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

 

14

--------------------------------------------------------------------------------


 

regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guaranteed Obligations” means as defined in Section 8.1(a).

 

“Guarantors” means (a) each Person identified on the signature pages hereto (or,
if applicable, a Joinder Agreement) as a “Guarantor”, (b) each other Person that
becomes a Guarantor pursuant to the terms hereof, and (c) with respect
to (i) the Obligations consisting of Revolving Loans for the account of the
Designated Borrower and (ii) the Obligations consisting of Hedging
Obligations of the Subsidiaries under Hedge Agreements and obligations and
liabilities under Treasury Management Agreements, the Company, in each case
together with their successors and permitted assigns.  Subject to
Section 6.10(c), the term “Guarantors” shall not include any Excluded
Subsidiary.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 8.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health or welfare of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement evidencing, memorializing or confirming
Hedging Obligations of a Person and entered into with a Lender Counterparty.

 

“Hedging Obligations” of any Person shall mean any and all obligations and
liabilities of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread  transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives

 

15

--------------------------------------------------------------------------------


 

Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

“Immaterial Subsidiary” means any Subsidiary of the Company that has not already
become a Guarantor hereunder that at any time (a) has Consolidated EBITDA
attributable to such Subsidiary for the period of four consecutive Fiscal
Quarters most recently ended in an amount less than five percent (5.0%) of
Consolidated EBITDA for such period and (b) holds assets with an aggregate fair
market value of less than five percent (5.0%) of the aggregate fair market value
of the total assets of the Consolidated Group and which, when taken together
with other Subsidiaries that are not Guarantors hereunder (excluding
ITC^Deltacom and its Subsidiaries), (x) has Consolidated EBITDA attributable to
such Subsidiary for the period of four consecutive Fiscal Quarters then ended in
an amount less than five percent (5.0%) Consolidated EBITDA for such period and
(y) holds assets with an aggregate fair market value of less than five percent
(5.0%) of the aggregate fair market value of the total assets of the
Consolidated Group.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all Funded Debt; and

 

(b)           net obligations under any Hedge Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.

 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

“Intercreditor Agreement” means that certain First Lien Intercreditor Agreement,
dated as of April 9, 2010 among ITC^Deltacom, Inc., the other grantors party
thereto, The Bank of New York Mellon Trust Company, N.A., as collateral agent,
The Bank of New York Mellon Trust Company, N.A., as authorized representative
under the ITC^Deltacom Indenture, and each additional authorized representative
from time to time party thereto, and to be entered into by Regions Bank, as
authorized representative under this Agreement at such time as ITC^Deltacom and
its Domestic Subsidiaries become Guarantors in accordance with the terms hereof,
substantially in the form of Exhibit 10.1(c), as amended or modified from time
to time in accordance with the terms thereof and hereof.

 

16

--------------------------------------------------------------------------------


 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the Revolving Commitment
Termination Date; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three (3) months “Interest Payment Date” shall also
include each date that is three (3) months, or an integral multiple thereof,
after the commencement of such Interest Period.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the applicable Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (i) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) of this definition, end on the last Business Day of a calendar
month; and (iii) no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, any successor statute and the
regulations thereunder.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than another Credit Party); (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Company from any Person (other than the
Company), of any Equity Interests of such Person; (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by the Company or any of its
Subsidiaries to any other Person (other than another Credit Party), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business and (d) all investments consisting of any exchange-traded or
over the counter derivative transaction, including any Hedge Agreement.  The
amount of any Investment shall be the original cost of such Investment of the
type described in clauses (a), (b) and (c), plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus
amounts returned in cash in respect of such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

“Issuing Banks” means Regions Bank and up to two (2) other Lenders designated by
the Company and who have agreed to act as an Issuing Bank hereunder, each in its
capacity as issuer of Letters of Credit hereunder, together with its permitted
successors and assigns in such capacity and “Issuing Bank” means any one of the
foregoing.

 

17

--------------------------------------------------------------------------------


 

“ITC^Deltacom” means ITC^Deltacom, Inc., a Delaware corporation.

 

“ITC^Deltacom Notes” means, collectively, those certain 10.5% senior secured
notes due 2016 issued by ITC^Deltacom under the ITC^Deltacom Indenture.

 

“ITC^Deltacom Indenture” means that certain indenture dated as of April 9, 2010
by and among ITC Deltacom, certain guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 6.10 delivered by a Credit Party pursuant to Section 6.10.

 

“Joint Lead Arrangers” means Regions Capital Markets, a division of Regions
Bank, and Deutsche Bank Securities Inc.

 

“Lender Counterparty” means each Lender, each Agent or any Affiliate of a Lender
or an Agent counterparty to a Hedging Transaction (including any Person who is a
Lender or an Agent (and any Affiliate of either) as of the Closing Date but
subsequently, after entering into a Hedge Agreement, ceases to be an Agent or
Lender, as the case may be).

 

“Lenders” means the Persons with loans and commitments hereunder shown on
Appendix A, as updated from time to time to reflect an increase in or
termination of commitments, together with successors and assigns in accordance
with the provisions hereof.  Unless context requires otherwise, the term
“Lenders” shall include the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Fees” means as defined in Section 2.10(b)(i).

 

“Letter of Credit Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Company, including Letter of Credit Borrowings.  For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) THIRTY MILLION DOLLARS ($30,000,000) and (ii) the aggregate unused amount
of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Company.

 

18

--------------------------------------------------------------------------------


 

“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by the Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR Page) for deposits (for delivery on the first day of such period) with a
term of one month commencing that day in Dollars, determined two Business Days
prior to such date as of approximately 11:00 a.m. (London, England time) on such
day, or (b) in the event the rate referenced in the preceding clause (a) does
not appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term of one
month in Dollars, determined two Business Days prior to such date as of
approximately 11:00 a.m. (London, England time) on such day, or (c) in the event
the rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one sixteenth of
one percent (1/16 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Regions Bank or any other Lender selected by the Administrative Agent, for which
the  LIBOR Index Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time).

 

“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.

 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities.

 

“Liquidity” means the sum of (a) unrestricted cash of the Credit Parties plus
(b) availability existing under the Aggregate Revolving Commitments that is
actually available to be drawn.

 

“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
LIBOR Loans comprising such Loans.

 

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (i) the business operations, properties, assets, or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(ii) the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; (iv) the value of the whole or any material part of the Collateral or the
priority of Liens in the Collateral in favor of the Collateral Agent for the
holders of the Obligations; or (v) the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any holder of Obligations
under any Credit Document.

 

19

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

“Mortgaged Property” means any Real Estate Asset that is owned by a Credit Party
and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the fee interest of any Credit Party in any
Mortgaged Property.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of their ERISA Affiliates or with
respect to which any Credit Party or any of their ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has  liability.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any debt transaction, net of (a) direct costs incurred in connection therewith
(including legal, accounting and investment banking fees and expenses, sales
commissions and underwriting discounts) and (b) estimated taxes paid or payable
(including sales, use or other transactional taxes and any net marginal increase
in income taxes) as a result thereof, and (c) the amount to retire any
Indebtedness secured by a Permitted Lien on the related property, and
(d) amounts which are required to be placed in escrow unless and until such
amounts are released to the Company or one or more of its Subsidiaries.  For
purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents
received upon the disposition of any non-cash consideration received by any
member of the Consolidated Group in any debt transaction.

 

“Non-Consenting Lender” means as defined in Section 2.17.

 

“Note” means a Revolving Loan Note or a Swingline Note.

 

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them and the Lender Counterparties, under any Credit
Document, Hedge Agreement or Treasury Management Agreement, together with all
renewals, extensions, modifications or refinancings of any of the foregoing,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended.  In the event any term or
condition of

 

20

--------------------------------------------------------------------------------


 

this Agreement or any other Credit Document requires any Organizational Document
to be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension with respect to a Letter of Credit
occurring on such date and any other changes in the amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by (or on account of) the Company of any drawing under any Letter of Credit.

 

“Participant” has the meaning specified in Section 11.5(d).

 

“Patriot Act” means as defined in Section 5.15(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of their ERISA Affiliates or with respect to which any
Credit Party or any of their ERISA Affiliates previously sponsored, maintained
or contributed to, or was required to contribute to, and still has liability.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a)           the Property acquired (or the Property of the Person acquired) in
such Acquisition is a business permitted under Section 7.13;

 

(b)           in the case of an Acquisition of the Equity Interests, the board
of directors (or other comparable governing body) of such other Person shall
have approved the Acquisition; and

 

(c)           (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, (ii) the
representations and warranties made by the Credit Parties in each Credit
Document shall be true and correct in all material respects as if made on the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (iii) after
giving effect thereto on a Pro Forma Basis, (1) the Credit Parties shall be in
compliance with the Consolidated Interest Coverage Ratio set forth in
Section 7.8(a) and (2) the Consolidated Leverage Ratio shall not exceed 2.75:1.0
and (iv) at least five (5) Business Days prior to the consummation of such
Acquisition, an Authorized Officer of the Company shall provide a compliance
certificate, in form and substance satisfactory to the Administrative Agent,
affirming compliance with each of the items set forth in clauses (a) through
(c) hereof.

 

21

--------------------------------------------------------------------------------


 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than or equal to that of the Indebtedness being
extended, renewed or refinanced, (c) does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
(d) remains subordinated, if the Indebtedness being refinanced or extended was
subordinated to the prior payment of the Obligations, such extended, renewed or
refinanced Indebtedness, (e) does exceed in a principal amount the Indebtedness
being renewed, extended or refinanced plus reasonable fees and expenses incurred
in connection therewith, and (f) is not incurred, created or assumed, if any 
Default or Event of Default has occurred and continues to exist or would result
therefrom.

 

“Permitted Senior Unsecured Indebtedness” means any senior unsecured
Indebtedness of the Company (and senior unsecured guaranties thereof by any
Guarantor) incurred under the Permitted Senior Unsecured Notes and the other
Permitted Senior Unsecured Note Documents which satisfies the following
requirements:  (a) the Company shall have delivered to the Administrative Agent
the Permitted Senior Unsecured Note Documents prior to the incurrence of the
related Permitted Senior Unsecured Notes, (b) the final maturity thereof is no
earlier than six (6) months following the Revolving Commitment Termination Date,
(c) the respective Permitted Senior Unsecured Note Documents do not contain
(i) any financial maintenance covenants (or defaults having the same effect as a
financial maintenance covenant) or (ii) any cross-default provisions to the
credit facilities established under this Agreement or any other Credit Documents
(other than cross payment default provisions), (d) there are no scheduled
amortization, mandatory redemption or sinking fund provisions or similar
provisions prior to the maturity of the Permitted Senior Unsecured Notes and
(e) the other terms and conditions of each incurrence of Permitted Senior
Unsecured Notes shall be no more onerous or restrictive on the Company and its
Subsidiaries, taken as a whole, than the terms and conditions contained in this
Agreement.

 

“Permitted Senior Unsecured Notes” means senior unsecured notes of the Company
(which may be guarantied by any Guarantor) issued pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or
Rule 144A thereunder.

 

“Permitted Senior Unsecured Note Documents” means all documentation (including,
without limitation, any indenture or purchase agreement) entered into in
connection with any issuance of Permitted Senior Unsecured Notes.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent for the benefit of
the holders of the Secured Obligations (as defined therein), and any other
pledge agreements that may be given by any Person pursuant to the terms hereof,
in each case as the same may be amended and modified from time to time.

 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

22

--------------------------------------------------------------------------------


 

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
each Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Company and each Lender.

 

“Pro Forma Basis” means, with respect to any transaction, for determining
compliance with the covenants hereunder and pricing (including for purposes of
determining the Applicable Margin), that such transaction shall be deemed to
have occurred as of the first day of the period of four (4) consecutive Fiscal
Quarters ending as of the end of the most recent Fiscal Quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions hereof.  Further, for purposes of making calculations on a “Pro
Forma Basis” hereunder, (a) in the case of any Asset Sale, (i) income statement
items (whether positive or negative) attributable to the property, entities or
business units that are the subject of such Asset Sale shall be excluded to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
paid or retired in connection with such Asset Sale shall be deemed to have been
paid and retired as of the first day of the applicable period; and (b) in the
case of any Acquisition, merger or consolidation, (i) income statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject thereof shall be included to the extent
relating to any period prior to the date thereof, (ii) Indebtedness incurred or
repaid in connection with such Acquisition, merger or consolidation, shall be
deemed to have been incurred or repaid as of the first day of the applicable
period (and interest expense shall be imputed for the applicable period assuming
prevailing interest rates hereunder) and (iii) cost savings that have been
realized since the consummation of such Acquisition, merger or consolidation
shall be deemed to have been achieved as of the first day of the applicable
period.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

 

“Refunded Swingline Loans” as defined in Section 2.2(b)(iii).

 

“Register” means as defined in Section 2.5(b).

 

“Regulated Subsidiary” means any Subsidiary of the Company for which regulatory
approval is required prior to its becoming a Credit Party hereunder.

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” means as defined in Section 10.6(b).

 

23

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the Aggregate Revolving Commitments or, if the
Revolving Commitments shall have expired or been terminated, Lenders holding in
the aggregate more than fifty percent (50%) of the Loan Obligations (including,
in each case, the aggregate amount of each Lender’s risk participation and
funded participation in Letter of Credit Obligations and Swingline Loans);
provided that the commitments of, and the portion of the Revolving Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Resignation Effective Date” means as defined in Section 10.6(a).

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Equity Interests of the
Company now or hereafter outstanding, except a dividend payable solely in shares
of that class of Equity Interests to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of the Company now or hereafter outstanding; (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of the Company
or the Company now or hereafter outstanding; and (iv) any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness subordinated in right
of payment to the Obligations.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Revolving Commitments as of the Closing
Date is ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is Aggregate
Revolving Commitments.  The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(a) May 20, 2015; (b) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.

 

“Revolving Loan” means a Loan made by a Lender to either Borrower pursuant to
Section 2.1(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

24

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” means, with respect to the Company or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Company or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.

 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Company or any
Subsidiary pursuant to which the Company or any Subsidiary may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment (the “Securitization Receivables”) to a special purpose subsidiary or
affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent for the
benefit of the holders of the Secured Obligations (as defined therein), and any
other security agreements that may be given by any Person pursuant to the terms
hereof, in each case as the same may be amended and modified from time to time.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date or with respect to any
transaction contemplated or undertaken after the Closing Date; and (iii) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (b) such Person
is “solvent” within the meaning given that term and similar terms under
Applicable Laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

25

--------------------------------------------------------------------------------


 

“Specified Group” means the members of the Consolidated Group other than any
Excluded Subsidiary; provided that for purposes of (i) financial statements and
other reports delivered pursuant to Section 6.1(a) and (b) and (ii) calculating
the financial covenants hereunder as of and for each reporting or measurement
period prior to and including the Fiscal Quarter ending June 30, 2011, the
Subsidiaries listed on Schedule 1.1 shall be deemed to be, and shall be,
included in the Specified Group regardless of whether any such Subsidiary
remains an Excluded Subsidiary as of such date.

 

“Subordinated Debt” means any Indebtedness of the Company or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent and the Required Lenders and which also satisfies the
following requirements:  (a) the Company shall have delivered to the
Administrative Agent the Subordinated Debt Documents prior to the incurrence of
such Indebtedness, (b) the final maturity thereof is no earlier than
six (6) months following the Revolving Commitment Termination Date, (c) the
respective Subordinated Debt Documents do not contain (i) any financial
maintenance covenants (or defaults having the same effect as a financial
maintenance covenant) or (ii) any cross-default provisions to the credit
facilities established under this Agreement or any other Credit Documents (other
than cross payment default provisions), (d) there are no scheduled amortization,
mandatory redemption or sinking fund provisions or similar provisions prior to
the maturity of such Indebtedness and (e) the other terms and conditions of such
Indebtedness shall be no more onerous or restrictive on the Company and its
Subsidiaries, taken as a whole, than the terms and conditions contained in this
Agreement.

 

“Subordinated Debt Documents” means all documentation (including, without
limitation, any indenture or purchase agreement) entered into in connection with
any incurrence of Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Company.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable or performable by another Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness , (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such

 

26

--------------------------------------------------------------------------------


 

Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Support Obligations shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Support Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith.

 

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Company
pursuant to Section 2.2.

 

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means the rate as offered by the Swingline Lender and accepted
by the Company, with the Company being under no obligation to accept such
offered rate and the Swingline Lender being under no obligation to offer any
rate.

 

“Swingline Sublimit” means, at any time of determination, the lesser of (a) TEN
MILLION DOLLARS ($10,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title Policy” means as defined in Section 6.13(b)(iii).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the aggregate principal amount of all outstanding Swingline
Loans and (c) the Letter of Credit Usage.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

27

--------------------------------------------------------------------------------


 

Section 1.2             Accounting Terms.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP; provided, however, that for any determination involving
the Specified Group, for purposes of this Agreement, such determination shall
not be deemed to have failed to be determined on a consolidated basis in
accordance with GAAP by reason of such consolidation having excluded the
Excluded Subsidiaries even if such Excluded Subsidiaries would be consolidated
with other entities in the Specified Group under GAAP.  Financial statements and
other information required to be delivered by the Company to the Lenders
pursuant to Section 6.1(a) and Section 6.1(b) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together
with the reconciliation statements provided for in Section 6.1(e), if
applicable); provided, however, that if at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the Company
or the Required Lenders shall object in writing to determining compliance based
on such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements delivered pursuant to
Section 6.1(a) and Section 6.1(b) as to which no such objection has been made.

 

(b)            Notwithstanding any provision herein to the contrary,
determinations of (i) the applicable pricing level under the definition of
“Applicable Margin” and (ii) compliance with the financial covenants, shall be
made on a Pro Forma Basis.

 

Section 1.3             Rules of Interpretation.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Credit Document, shall be construed to
refer to such Credit Document in its entirety and not to any particular
provision thereof, (iv) all references in a Credit Document to Sections,
Exhibits, Appendices and Schedules shall be construed to refer to Sections of,
and Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           The terms lease and license shall include sub-lease and
sub-license.

 

(c)           All terms not specially defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

 

(d)           Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”.

 

28

--------------------------------------------------------------------------------


 

(e)           To the extent that any of the representations and warranties
contained in Section 5 under this Agreement or in any of the other Credit
Documents is qualified by “Material Adverse Effect”, the qualifier “in all
material respects” contained in Section 4.2(b) and the qualifier “in any
material respect” contained in Section 9.1(d) shall not apply.

 

(f)            Whenever the phrase “to the knowledge of” or words of similar
import relating to the knowledge of a Person are used herein or in any other
Credit Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

 

(g)           This Agreement and the other Credit Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties.  Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

 

(h)           Unless otherwise indicated, all references to a specific time
shall be construed to Eastern Standard Time or Eastern Daylight Savings Time, as
the case may be.  Unless otherwise expressly provided herein, all references to
dollar amounts and “$” shall mean Dollars.

 

(i)            Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application or other issuer document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

Section 2               LOANS AND LETTERS OF CREDIT

 

Section 2.1             Revolving Loans.

 

(a)           Revolving Loans.  During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to either of the Borrowers in an aggregate amount up to but not
exceeding such Lender’s Revolving Commitment; provided, that after giving effect
to the making of any Revolving Loan, in no event shall (i) the Total Utilization
of Revolving Commitments exceed the Aggregate Revolving Commitments of all
Lenders as of such date and (ii) the aggregate Outstanding Amount of all
Revolving Loans made to the Designated Borrower exceed the Designated Borrower
Sublimit.  Amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed during the Revolving Commitment Period.  Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)           Mechanics for Revolving Loans.

 

(i)            Except pursuant to Section 2.2(b)(iii), all Revolving Loans shall
be made in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount.

 

29

--------------------------------------------------------------------------------


 

(ii)           Whenever either Borrower desires that the Lenders make a
Revolving Loan, the applicable Borrower shall deliver to the Administrative
Agent a fully executed and delivered Funding Notice no later than (x) 11:00 a.m.
at least three (3) Business Days in advance of the proposed Credit Date in the
case of an Adjusted LIBOR Rate Loan and (y) 10:00 a.m. on the Credit Date in the
case of a Loan that is a Base Rate Loan.  Except as otherwise provided herein, a
Funding Notice for a Credit Extension of Loans that are Adjusted LIBOR Rate
Loans shall be irrevocable on and after the related Interest Rate Determination
Date, and the applicable Borrower shall be bound to make a borrowing in
accordance therewith.

 

(iii)          Notice of receipt of each Funding Notice in respect of each
Revolving Loan, together with the amount of each Lender’s Revolving Commitment
Percentage thereof, respectively, if any, together with the applicable interest
rate, shall be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 12:00 noon) not later than 2:00 p.m. on the
same day as the Administrative Agent’s receipt of such notice from the
applicable Borrower.

 

(iv)          Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan available to the Administrative Agent not later than
2:00 p.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Credit Extension available to the applicable Borrower on the applicable Credit
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the applicable
Borrower at the Administrative Agent’s Principal Office or such other account as
may be designated in writing to the Administrative Agent by the applicable
Borrower.

 

(c)           Increase in Revolving Commitments.  The Company may from time to
time increase the Aggregate Revolving Commitments (but not the Letter of Credit
Sublimit, the Swingline Sublimit or the Designated Borrower Sublimit) by a
maximum aggregate amount of up to Fifty Million Dollars ($50,000,000) with
additional Revolving Commitments from one or more existing Lenders or new
Revolving Commitments from one or more other financial institutions selected by
the Company and reasonably acceptable to the Administrative Agent and each
Issuing Bank; provided that:

 

(i)            any such increase shall be in a minimum principal amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(ii)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;

 

(iii)          no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

(iv)          (A) any new Lender shall join this Agreement by executing such
joinder documents reasonably required by the Administrative Agent and/or (B) any
existing Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent;

 

30

--------------------------------------------------------------------------------


 

(v)           before giving effect to any such increase, the Administrative
Agent shall have received a certificate of each Credit Party dated as of the
date of such increase signed by an Authorized Officer of such Credit Party
(x) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (i) the
representations and warranties contained in Section 5 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(c), the representations and warranties contained in
Section 5.7 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.1, and (z) certifying and
demonstrating in detail reasonably satisfactory to the Administrative Agent that
on a Pro Forma Basis after giving effect to any such increase, (i) the
Consolidated Leverage Ratio shall not exceed 3.25:1.0 and (ii) no Default or
Event of Default shall exist; and

 

(vi)          the Borrowers shall prepay any Loans outstanding on the date of
any such increase to the extent necessary to keep the outstanding Loans ratable
with any revised Revolving Commitments arising from any non-ratable increase in
the Revolving Commitments under this Section.

 

Section 2.2            Swingline Loans.

 

(a)           Swingline Loans Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, the Swingline Lender may, in
its sole discretion, make Swingline Loans to the Company in the aggregate amount
up to but not exceeding the Swingline Sublimit; provided, that after giving
effect to the making of any Swingline Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect.  Amounts borrowed pursuant to this Section 2.2 may be repaid and
reborrowed during the Revolving Commitment Period.  The Swingline Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swingline Loans and all other amounts owed hereunder with respect to the
Swingline Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)           Borrowing Mechanics for Swingline Loans.

 

(i)            Whenever the Company desires that the Swingline Lender make a
Swingline Loan, the Company shall deliver to the Administrative Agent a Funding
Notice no later than 11:00 a.m. on the proposed Credit Date.

 

(ii)           The Swingline Lender shall make the amount of its Swingline Loan
available to the Administrative Agent not later than 3:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office.  Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Swingline Loans available to the Company on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Company at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Company.

 

31

--------------------------------------------------------------------------------


 

(iii)          With respect to any Swingline Loans which have not been
voluntarily prepaid by the Company pursuant to Section 2.11, the Swingline
Lender may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Company), no later than 11:00 a.m. at
least one (1) Business Day in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Funding Notice given by the Company) requesting
that each Lender holding a Revolving Commitment make Revolving Loans that are
Base Rate Loans to the Company on such Credit Date in an amount equal to the
amount of such Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date such notice is given which the Swingline Lender requests Lenders to
prepay.  Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders other than the
Swingline Lender shall be immediately delivered by the Administrative Agent to
the Swingline Lender (and not to the Company) and applied to repay a
corresponding portion of the Refunded Swingline Loans and (2) on the day such
Revolving Loans are made, the Swingline Lender’s Revolving Commitment Percentage
of the Refunded Swingline Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by the Swingline Lender to the Company, and such portion
of the Swingline Loans deemed to be so paid shall no longer be outstanding as
Swingline Loans and shall no longer be due under the Swingline Note of the
Swingline Lender but shall instead constitute part of the Swingline Lender’s
outstanding Revolving Loans to the Company and shall be due under the Revolving
Loan Note issued by the Company to the Swingline Lender.  The Company hereby
authorizes the Administrative Agent and the Swingline Lender to charge the
Company’s accounts with the Administrative Agent and the Swingline Lender (up to
the amount available in each such account) in order to immediately pay the
Swingline Lender the amount of the Refunded Swingline Loans to the extent of the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swingline Lender, are not sufficient to repay in
full the Refunded Swingline Loans.  If any portion of any such amount paid (or
deemed to be paid) to the Swingline Lender should be recovered by or on behalf
of the Company from the Swingline Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by Section 2.14.

 

(iv)          If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon.  Upon one (1) Business Day’s
notice from the Swingline Lender, each Lender holding a Revolving Commitment
shall deliver to the Swingline Lender an amount equal to its respective
participation in the applicable unpaid amount in same day funds at the Principal
Office of the Swingline Lender. In order to evidence such participation each
Lender holding a Revolving Commitment agrees to enter into a participation
agreement at the request of the Swingline Lender in form and substance
reasonably satisfactory to the Swingline Lender.  In the event any Lender
holding a Revolving Commitment fails to make available to the Swingline Lender
the amount of such Lender’s participation as provided in this paragraph, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three (3) Business Days at the rate
customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

 

(v)           Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swingline Loans pursuant to clause (iii) above and each Lender’s
obligation to purchase a participation in any

 

32

--------------------------------------------------------------------------------


 

unpaid Swingline Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swingline Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that the Swingline Lender had not
received prior notice from the Company or the Required Lenders that any of the
conditions under Section 4.2 to the making of the applicable Refunded Swingline
Loans or other unpaid Swingline Loans were not satisfied at the time such
Refunded Swingline Loans or other unpaid Swingline Loans were made; and (2) the
Swingline Lender shall not be obligated to make any Swingline Loans (A) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, (B) it does not in good faith believe that all
conditions under Section 4.2 to the making of such Swingline Loan have been
satisfied or waived by the Required Lenders or (C) at any time a Lender is a
Defaulting Lender, whether on account of a failure to fund its obligations or
otherwise, unless the Administrative Agent, for the benefit of the Swingline
Lender, shall have received Cash Collateral in an amount sufficient to cover all
Fronting Exposure of the Swingline Lender.

 

Section 2.3             Issuances of Letters of Credit and Purchase of
Participations Therein.

 

(a)           Letters of Credit.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of the Company or any of its Subsidiaries in
the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $50,000 or such
lesser amount as is acceptable to the applicable Issuing Bank; (iii) after
giving effect to such issuance, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect;
(iv) after giving effect to such issuance, in no event shall the Letter of
Credit Usage exceed the Letter of Credit Sublimit then in effect; and (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) ten (10) days prior to the Revolving Commitment Termination Date,
and (2) the date which is one (1) year from the date of issuance of such standby
Letter of Credit.  Subject to the foregoing, any Issuing Bank may agree that a
standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one (1) year each, unless such Issuing Bank
elects not to extend for any such additional period; provided, no Issuing Bank
shall extend any such Letter of Credit if it has received written notice that an
Event of Default has occurred and is continuing at the time such Issuing Bank
must elect to allow such extension; provided, further, in the event that any
Lender is at such time a Defaulting Lender, unless the applicable Issuing Bank
has entered into arrangements satisfactory to such Issuing Bank (in its sole
discretion) with the Company or such Defaulting Lender to eliminate such Issuing
Bank’s Fronting Risk with respect to such Lender (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the Letter of Credit Usage in a manner reasonably satisfactory to
Agents, such Issuing Bank shall not be obligated to issue or extend any Letter
of Credit hereunder.

 

(b)           Notice of Issuance.  Whenever the Company desires the issuance of
a Letter of Credit, the Company shall deliver to the Administrative Agent an
Issuance Notice no later than 12:00 p.m. at least three (3) Business Days or
such shorter period as may be agreed to by any Issuing Bank in any particular
instance, in advance of the proposed date of issuance.  Upon satisfaction or
waiver of the conditions set forth in Section 4.2, an Issuing Bank shall issue
the requested Letter of Credit only in

 

33

--------------------------------------------------------------------------------


 

accordance such Issuing Bank’s standard operating procedures.  Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit, the
applicable Issuing Bank shall promptly notify the Administrative Agent and each
Lender of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.3(e).

 

(c)           Responsibility of Issuing Banks With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank shall
be responsible only to examine the documents delivered under such Letter of
Credit with reasonable care so as to ascertain whether they appear on their face
to be in accordance with the terms and conditions of such Letter of Credit.  As
between the Company and any Issuing Bank, the Company assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder.  Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party.  Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Company shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

 

(d)           Reimbursement by the Company of Amounts Drawn or Paid Under
Letters of Credit.  In the event an Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Company and
the Administrative Agent, and the Company shall reimburse such Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, (i) unless the Company shall have
notified the Administrative Agent and the applicable Issuing Bank prior to
10:00 a.m. on the date such drawing is honored that the Company intends to
reimburse such Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Company shall be deemed to have
given a timely Funding Notice to the Administrative Agent requesting the Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, and (ii) subject
to satisfaction or waiver of the conditions specified in Section 4.2, the
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such honored drawing, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the applicable Issuing
Bank for the amount of

 

34

--------------------------------------------------------------------------------


 

such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by the applicable Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing, the
Company shall reimburse such Issuing Bank, on demand, in an amount in same day
funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.3(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Company shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.3(d).

 

(e)           Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the Company shall fail for any reason
to reimburse an Issuing Bank as provided in Section 2.3(d), the applicable
Issuing Bank shall promptly notify each Lender of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Revolving Commitment Percentage.  Each Lender shall make
available to the applicable Issuing Bank an amount equal to its respective
participation, in Dollars and in same day funds, at the office of such Issuing
Bank specified in such notice, not later than 12:00 p.m. on the first Business
Day (under the laws of the jurisdiction in which such office of such Issuing
Bank is located) after the date notified by such Issuing Bank.  In the event
that any Lender fails to make available to the applicable Issuing Bank on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.3(e), such Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate.  Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order.  In the event an
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.3(e) with respect
to such honored drawing such Lender’s Revolving Commitment Percentage of all
payments subsequently received by such Issuing Bank from the Company in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f)            Obligations Absolute.  The obligation of the Company to reimburse
the applicable Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Revolving Loans made by the Lenders pursuant to
Section 2.3(d) and the obligations of the Lenders under Section 2.3(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
the Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, a Lender or any other Person or, in the case
of a Lender, against the Company, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Company or any of its Subsidiaries and the
beneficiary for which any Letter of Credit was

 

35

--------------------------------------------------------------------------------


 

procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by any Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company or any of its Subsidiaries; (vi) any breach hereof or any other Credit
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, that payment by the applicable Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank under the circumstances in question, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

 

(g)           Indemnification.  Without duplication of any obligation of the
Company under Section 11.2, in addition to amounts payable as provided herein,
the Company hereby agrees to protect, indemnify, pay and save harmless each
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which each
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by such Issuing Bank, other than as a
result of (1) the gross negligence or willful misconduct of such Issuing Bank,
as determined by a court of competent jurisdiction in a final, non-appealable
order, or (2) the wrongful dishonor by such Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it, or (ii) the failure of
such Issuing Bank to honor a drawing under any such Letter of Credit as a result
of any Governmental Act.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Company when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

(i)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Company, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

Section 2.4             Pro Rata Shares; Availability of Funds.

 

(a)           Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans, of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

 

(b)           Availability of Funds.

 

(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date

 

36

--------------------------------------------------------------------------------


 

of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.1(c) or, in the case of a Borrowing of Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.1(c) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the applicable
Borrower, the interest rate applicable to Base Rate Loans, plus, in either case,
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith.  If the applicable Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by such Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by either Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or each applicable
Issuing Bank, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or each
applicable Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

Section 2.5             Evidence of Debt; Register; Lenders’ Books and Records;
Notes.

 

(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of each of
the Borrowers and each other Credit Party to such Lender, including the amounts
of the Loans made by it and each repayment and prepayment in respect thereof. 
Any such recordation shall be conclusive and binding on the Borrowers, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitment or
either Borrower’s obligations in respect of any applicable

 

37

--------------------------------------------------------------------------------


 

Loans; and provided, further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
in the absence of demonstrable error therein.

 

(b)           Register.  The Administrative Agent shall maintain at its
Principal Office a register for the recordation of the names and addresses of
the Lenders and the Revolving Commitments, and the portion of the aggregate
outstanding principal amount of the Loans held by, each Lender from time to time
(the “Register”).  The Register shall be available for inspection by either
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  The Administrative Agent shall record in the Register
the Revolving Commitments, and the portion of the aggregate outstanding
principal amount of the Loans held by, each Lender, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the applicable Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Revolving
Commitment or portion of the aggregate outstanding principal amount of the Loans
held by it or the applicable Borrower’s obligations in respect of any Loan. 
Each of the Borrowers hereby designates the entity serving as the Administrative
Agent to serve as such Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.5.

 

(c)           Notes.  The Company shall execute and deliver to each Lender on
the Closing Date, and to each Person who is a permitted assignee of such Lender
pursuant to Section 11.5, a Note or Notes to evidence such Person’s portion of
the Revolving Loan or Swingline Loan, as applicable.

 

Section 2.6             Scheduled Principal Payments.

 

(a)           Revolving Loans.  The principal amount of Revolving Loans is due
and payable in full on the Revolving Commitment Termination Date.

 

(b)           Swingline Loans.  The principal amount of the Swingline Loans is
due and payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Commitment Termination Date.

 

Section 2.7             Interest on Loans.

 

(a)           Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)             in the case of Revolving Loans:

 

(A)          if a Base Rate Loan (including a Base Rate Loan referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin; or

 

(B)           if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin; and

 

(ii)           in the case of Swingline Loans, at the Swingline Rate.

 

(b)           The basis for determining the rate of interest with respect to any
Loan (except a Swingline Loan, which may only be made and maintained at the
Swingline Rate (unless and until converted into a Revolving Loan pursuant to the
terms and conditions hereof), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the applicable Borrower and
notified

 

38

--------------------------------------------------------------------------------


 

to the Administrative Agent and the Lenders pursuant to the applicable Funding
Notice or Conversion/Continuation Notice, as the case may be.  If on any day a
Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day (i) if such Loan is an
Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate Loan and (ii) if
such Loan is a Base Rate Loan, such Loan shall remain a Base Rate Loan.

 

(c)           In connection with Adjusted LIBOR Rate Loans, there shall be no
more than five (5) Interest Periods outstanding at any time.  In the event the
applicable Borrower fails to specify between a Base Rate Loan or an Adjusted
LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, such Loan (i) if outstanding as a Adjusted LIBOR Rate Loan, will be
automatically converted into a Base Rate Loan on the last day of the
then-current Interest Period for such Loan, and (ii) if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan.  In the event the applicable Borrower fails to specify an Interest
Period for any Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Borrower shall be deemed to have selected
an Interest Period of one (1) month.  As soon as practicable after 10:00 a.m. on
each Interest Rate Determination Date and each Index Rate Determination Date,
the Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to each of the LIBOR Loans for which an interest rate is
then being determined (and for the applicable Interest Period in the case of
Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the applicable Borrower and each Lender.

 

(d)           Interest payable pursuant to this Section 2.7 shall be computed on
the basis of (i) for interest at the Base Rate, a year of three hundred sixty
(360) days and (ii) for all other computations of fees and interest, a year of
three hundred sixty (360) days, in each case for the actual number of days
elapsed in the period during which it accrues.  In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Loan, the date of conversion of such LIBOR Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, as the case may be, shall
be excluded; provided, if a Loan is repaid on the same day on which it is made,
one (1) day’s interest shall be paid on that Loan.

 

(e)            If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Company shall immediately and retroactively be obligated to pay
to the Administrative Agent for the account of the Lenders promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Company under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period.  This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under any other provision of this Agreement.  The Company’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations.

 

(f)            Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears on and to (i) each
Interest Payment Date applicable to that Loan; (ii)

 

39

--------------------------------------------------------------------------------


 

upon any prepayment of that Loan (other than a voluntary prepayment of a
Revolving Loan which interest shall be payable in accordance with clause
(i) above), to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

 

(g)           The Company agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued on its account or
for the account of any of its Subsidiaries, interest on the amount paid by such
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Company at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is the lesser of (y) two
percent (2%) per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans, and (z) the
Highest Lawful Rate.

 

(h)           Interest payable pursuant to Section 2.7(f) shall be computed on
the basis of a year of three hundred sixty (360) days, for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full.  Promptly upon receipt by any Issuing
Bank of any payment of interest pursuant to Section 2.7(f), the applicable
Issuing Bank shall distribute to each Lender, out of the interest received by
such Issuing Bank in respect of the period from the date such drawing is honored
to but excluding the date on which such Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event the an Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which such Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Company.

 

Section 2.8             Conversion/Continuation.

 

(a)           Subject to Section 3.1 and so long as no Default or Event of
Default shall have occurred and then be continuing or would result therefrom,
the applicable Borrower shall have the option:

 

(i)            to convert at any time all or any part of any Loan equal to
$100,000 and integral multiples of $50,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Adjusted LIBOR Rate Loan unless such Borrower shall pay all amounts due under
Section 2.15 in connection with any such conversion; or

 

(ii)           upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as a
Adjusted LIBOR Rate Loan.

 

(b)           The applicable Borrower shall deliver a Conversion/Continuation
Notice to the Administrative Agent no later than 10:00 a.m. at least three
(3) Business Days in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed Conversion/Continuation Date (in the case of a conversion to, or
a continuation of, an Adjusted LIBOR Rate Loan).  Except as otherwise provided
herein, a Conversion/Continuation

 

40

--------------------------------------------------------------------------------


 

Notice for conversion to, or continuation of, any LIBOR Loans (or telephonic
notice in lieu thereof) shall be irrevocable on and after the related Interest
Rate Determination Date, and such Borrower shall be bound to effect a conversion
or continuation in accordance therewith.

 

Section 2.9             Default Rate of Interest.

 

(a)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(b)           If any amount (other than principal of any Loan) payable by either
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

 

(c)           During the continuance of an Event of Default under
Section 9.1(f) or Section 9.1(g), each Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws.

 

(d)           During the continuance of an Event of Default other than an Event
of Default under Section 9.1(f) or Section 9.1(g), each Borrower shall, at the
request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(e)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(f)            In the case of any Adjusted LIBOR Rate Loan, upon the expiration
of the Interest Period in effect at the time the Default Rate of interest is
effective, each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate
Loan and shall thereafter bear interest at the Default Rate then in effect for
Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

 

Section 2.10           Fees.

 

(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the sum of (i) the Outstanding Amount of Revolving Loans plus (ii) the
Outstanding Amount of Letter of Credit Obligations, subject to adjustments as
provided in Section 2.16.  The Commitment Fee shall accrue at all times during
the Revolving Commitment Period, including at any time during which one or more
of the conditions in Section 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Commitment Termination Date; provided that (1) no
Commitment Fee shall accrue on any of the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the

 

41

--------------------------------------------------------------------------------


 

time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.  For
purposes hereof, Swingline Loans shall not be counted toward or be considered as
usage of the Aggregate Revolving Commitments.

 

(b)           Letter of Credit Fees.

 

(i)            Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender, in accordance with its
Revolving Commitment Percentage, a Letter of Credit fee for each Letter of
Credit equal to the Applicable Margin multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (the “Letter of Credit
Fees”).  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i).  The Letter of Credit Fees shall be computed on
a quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender.  If there is any change in the
Applicable Percentage during any quarter, the daily maximum amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, during the continuance of an Event of Default under Sections
9.1(f) and (g), all Letter of Credit Fees shall accrue at the Default Rate, and
during the continuance of an Event of Default other than an Event of Default
under Sections 9.1(f) or (g), then upon the request of the Requisite Lenders,
all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)           Fronting Fee and Documentary and Processing Charges Payable to
Issuing Banks.  The Company shall pay (or cause to be paid) directly to the each
of the Issuing Banks, for its own account, a fronting fee with respect to each
Letter of Credit issued by such Issuing Bank, at the rate per annum agreed
between such Issuing Bank and the Company, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on its expiration date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3(i).  In addition, the Company shall pay directly to each of the
Issuing Banks, for its own account, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuing Bank relating to letters of credit issued by it as from time to
time in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

42

--------------------------------------------------------------------------------


 

(c)           Other Fees.

 

(i)            The Company shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

Section 2.11           Prepayments/Commitment Reductions.

 

(a)           Voluntary Prepayments.

 

(i)            Any time and from time to time, the Loans may be repaid in whole
or in part without premium or penalty:

 

(A)          with respect to Base Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the applicable Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount;

 

(B)           with respect to Adjusted LIBOR Rate Loans, the applicable Borrower
may prepay any such Loans on any Business Day in whole or in part (together with
any amounts due pursuant to Section 3.1(c)) in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount; and

 

(C)           with respect to Swingline Loans, the applicable Borrower may
prepay any such Loans on any Business Day in whole or in part in any amount;

 

(ii)           All such prepayments shall be made:

 

(A)          upon written or telephonic notice on the date of prepayment in the
case of Base Rate Loans or Swingline Loans; and

 

(B)           upon not less than three (3) Business Days’ prior written or
telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender).  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein. 
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

(b)           Voluntary Commitment Reductions.

 

(i)            The Company may, from time to time upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by

 

43

--------------------------------------------------------------------------------


 

telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part (i) the Revolving
Commitments (ratably among the Lenders in accordance with their respective
commitment percentage thereof); provided, (A) any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount, (B) the Company shall
not terminate or reduce the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount exceed the Aggregate Revolving Commitments and (C) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Designated Borrower Sublimit, the Letter of Credit Sublimit and/or the Swingline
Sublimit exceed the amount of the Aggregate Revolving Commitments, the
Designated Borrower Sublimit, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

 

(ii)           The Company’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Company’s
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof.

 

(c)           Mandatory Prepayments.  If at any time (A) the Outstanding Amount
of Revolving Obligations shall exceed the Aggregate Revolving Commitments,
(B) the Outstanding Amount of Letter of Credit Obligations shall exceed the
Letter of Credit Sublimit, (C) the Outstanding Amount of Swingline Loans shall
exceed the Swingline Sublimit, or (D) the Outstanding Amount of Revolving Loans
for the account of the Designated Borrower shall exceed the Designated Borrower
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (B), Letter of Credit Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans have been
paid in full.

 

Section 2.12           Application of Prepayments. Within each Loan, prepayments
will be applied first to Base Rate Loans, then to Adjusted LIBOR Rate Loans in
direct order of Interest Period maturities.  In addition:

 

(a)           Mandatory Prepayments.  Mandatory prepayments in respect of the
Revolving Commitments under Section 2.11(c) shall be applied to the respective
Revolving Obligations.

 

(b)           Prepayments Generally.  Prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein (except for Defaulting Lenders where
their share will be applied as provided in Section 2.16(a)(ii) hereof).

 

Section 2.13           General Provisions Regarding Payments.

 

(a)           All payments by either Borrower of principal, interest, fees and
other Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition.  The Administrative Agent
shall, and the Company hereby authorizes the Administrative Agent to, debit a
deposit account of the Company or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal,

 

44

--------------------------------------------------------------------------------


 

interest, fees and expenses due hereunder or under any other Credit Document
(subject to sufficient funds being available in its accounts for that purpose).

 

(b)           In the event that the Administrative Agent is unable to debit a
deposit account of the Company or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest, fees and
expenses due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than
12:00 (Noon) on the date due at the Principal Office of the Administrative Agent
or via wire transfer of immediately available funds to an account designated by
the Administrative Agent (or at such other location as may be designated by the
Administrative Agent from time to time); for purposes of computing interest and
fees, funds received by the Administrative Agent after that time on such due
date shall be deemed to have been paid by the applicable Borrower on the next
Business Day.

 

(c)           All payments in respect of the principal amount of any Loan (other
than voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

(d)           The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent.

 

(e)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(f)            Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Commitment Fee
hereunder.

 

(g)           The Administrative Agent shall deem any payment by or on behalf of
either Borrower hereunder that is not made in same day funds prior to 12:00 noon
to be a non-conforming payment.  Any such payment shall not be deemed to have
been received by the Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming.  Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 9.1(a).  Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
(unless otherwise provided by the Required Lenders) from the date such amount
was due and payable until the date such amount is paid in full.

 

Section 2.14          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its

 

45

--------------------------------------------------------------------------------


 

Loans or other obligations hereunder resulting in such Lender receiving payment
of a proportion of the aggregate amount of such Loans and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by either Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 2.15          Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Company shall Cash Collateralize each applicable Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in an amount sufficient
to cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

(a)           Grant of Security Interest.  The Company, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided (other than the
Permitted Liens), or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.15 or
Section 2.16 in respect of Letters

 

46

--------------------------------------------------------------------------------


 

of Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of a Credit Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 9.3) and (y) the Person providing Cash Collateral and
any Issuing Bank or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

Section 2.16          Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.3), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to either of the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against that

 

47

--------------------------------------------------------------------------------


 

Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Letter of Credit Borrowings
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and
Letter of Credit Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (A) Such Defaulting Lender shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.15.

 

(C)           With respect to any Commitment Fee or Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Company shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Company shall have
otherwise notified the Administrative Agent at such time, the Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstanding
Amount of Revolving Loans of such Lender together with such Lender’s
participation in Letter of Credit Obligations and Swingline Loans at such time
to exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender

 

48

--------------------------------------------------------------------------------


 

arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

 

(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent
and the Swingline Lender and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Commitments under the applicable Facility (without giving effect to
Section 2.16(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that the participations therein will be
fully allocated among non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and the Defaulting Lender shall not participate therein and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in the L/C
Obligations related to any existing Letters of Credit as well as the new,
extended, renewed or increased Letter of Credit has been or will be fully
allocated among the non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and such Defaulting Lender shall not participate therein except to
the extent such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.15.

 

(d)           Qualified Counterparties.  So long as any Lender is a Defaulting
Lender, such Lender shall not be a Lender Counterparty with respect to any Hedge
Agreement entered into while such Lender was a Defaulting Lender.

 

Section 2.17           Removal or Replacement of  Lenders.  If (a) any Lender
requests compensation under Section 3.2, (b) either Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.3, (c) any Lender gives notice of an
inability to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a
Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”) does not
consent (including by way of a failure to respond in writing to a proposed
amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then the Company may, at its sole
expense and effort, upon notice to the such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the

 

49

--------------------------------------------------------------------------------


 

restrictions contained in, and consents required by, Section 11.5, all of its
interests, rights (other than its rights under Section 3.2, Section 3.3 and
Section 11.2) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(i)            the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.5(b)(iv);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)          such assignment does not conflict with applicable law.

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Company and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

Section 2.18           Designated Borrower.

 

(a)           Effective as of the date that ITC^Deltacom becomes a Guarantor in
accordance with the terms hereof, ITC^Deltacom shall also become the “Designated
Borrower” hereunder and may receive Revolving Loans for its account on the terms
and conditions set forth in this Agreement.

 

(b)           The Designated Borrower hereby irrevocably appoints the Company as
its agent for all purposes relevant to this Agreement and each of the other
Credit Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to the Designated Borrower hereunder. 
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not the other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to the Designated Borrower.

 

(c)           Upon becoming the Designated Borrower, ITC^Deltacom shall execute
and deliver to the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent (for further distribution to the Lenders) a Revolving Note
for each Lender and will, at its expense, promptly execute, acknowledge and
deliver such further documents (including without limitation copies of
resolutions approving its designation as a Borrower hereunder) and do such other
acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in connection with its becoming the Designated Borrower
hereunder.

 

(d)           The Company may from time to time, upon not less than fifteen (15)
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate the Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by the Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of the Designated Borrower’s
status.

 

Section 3               YIELD PROTECTION

 

Section 3.1             Making or Maintaining LIBOR Loans.

 

(a)           Inability to Determine Applicable Interest Rate.  In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Company and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by either Borrower with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by such Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

 

(b)           Illegality or Impracticability of LIBOR Loans.  In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Company and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Company
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender).  Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by either Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without

 

51

--------------------------------------------------------------------------------


 

reference to the LIBOR Index Rate component of the Base Rate, (3) the Affected
Lender’s obligation to maintain its outstanding LIBOR Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans without reference to the LIBOR Index Rate component of the Base
Rate on the date of such termination.  Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
LIBOR Loan then being requested by either Borrower pursuant to a Funding Notice
or a Conversion/Continuation Notice, the applicable Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

 

(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  The Company shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or calculated to be due and payable by such Lender to lenders of funds borrowed
by it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain:  (i) if for any reason (other than a default by such
Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Adjusted LIBOR Rate Loans does not occur
on a date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Adjusted LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
applicable Borrower.

 

(d)           Booking of LIBOR Loans.  Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 

(e)           Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 3.1 and under
Section 3.2 shall be made as though such Lender had actually funded each of its
relevant Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR
Rate Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Adjusted LIBOR Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

52

--------------------------------------------------------------------------------


 

Section 3.2             Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the LIBOR Index Rate) or any Issuing Bank;

 

(ii)           subject any Lender or any Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or any Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.3 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such Issuing Bank); or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or such Issuing Bank, the Company will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender, any Issuing Bank or the
Swingline Lender (for purposes hereof, may be referred to collectively as “the
Lenders” or a “Lender”) determines that any Change in Law affecting such Lender
or any lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the commitments of such
Lender hereunder or the Loans made by, or participations in Letters of Credit
and Swingline Loans held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Company
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

53

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Company and the Designated Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than six (6) months
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 3.3             Taxes.

 

(a)           Issuing Banks.  For purposes of this Section 3.3, the term
“Lender” shall include any Issuing Bank.

 

(b)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i)  Any and all payments by or on account of any obligation
of either of the Borrowers hereunder or under any other Credit Document shall to
the extent permitted by applicable law be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable law requires
either Borrower or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such law as determined by
the borrower or the Administrative Agent, as the case may be, upon the basis of
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If either Borrower or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to applicable to additional sums payable under this
Section) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(c)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each of the Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(d)           Tax Indemnification.  (i)  Without limiting the provisions of
subsection (a) or (b) above, each of the Borrowers shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted such Borrower or the Administrative Agent or paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each of the
Borrowers shall also, and does hereby, indemnify the

 

54

--------------------------------------------------------------------------------


 

Administrative Agent and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required by clause
(ii) of this subsection.  A certificate as to the amount of any such payment or
liability delivered to such Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) and (b) above,
each Lender shall, and does hereby, indemnify each of the Borrowers and the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for either of the Borrowers
or the Administrative Agent) of or asserted against either of the Borrowers or
the Administrative Agent by any Governmental Authority as a result of the
failure of such Lender to deliver or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required  to be delivered by such Lender to
the applicable Borrower or the Administrative Agent pursuant to subsection (e). 
Each Lender hereby authorize the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or the Issuing Lender, as the
case may be, under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of, a
Lender, any assignment of rights by, or the replacement of, a Lender, the
termination of the commitments hereunder and the repayment, satisfaction or
discharge of all other Obligations.

 

(e)           Evidence of Payments.  Upon request by either Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section, such Borrower shall deliver to the Administrative Agent, or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of any receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.

 

(f)            Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to each applicable  Borrower and to the Administrative Agent, at the
time or times prescribed by applicable law or when reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit such
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Credit Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by such Borrower pursuant to this Agreement or otherwise to establish
such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if either of
the Borrowers is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to each of the
Borrowers and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or

 

55

--------------------------------------------------------------------------------


 

the Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B)           each Foreign Lender that is entitled under the Internal Revenue
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-81MY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of either of the Borrowers within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(C)           each Foreign Lender shall deliver to the Administrative Agent and
the Borrowers such documentation reasonably requested by the Administrative
Agent or the Borrowers sufficient for the Administrative Agent and the Borrowers
to comply with their obligations under FATCA and to determine whether payments
to such Lender are subject to withholding tax under FATCA.

 

(iii)          Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable law of any jurisdiction that
either of the Borrowers or the Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Lender.

 

56

--------------------------------------------------------------------------------


 

(g)           Treatment of Certain Refunds.  Unless required by applicable law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the applicable Borrower or with respect to
which the applicable Borrower has paid additional amounts pursuant to this
Section, it shall pay to the applicable Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each of the Borrowers, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to either of the Borrowers or any other Person.

 

Section 3.4             Mitigation Obligations; Designation of a Different
Lending Office.  If any Lender requests compensation under Section 3.2, or
either Borrower is required to pay any additional amount to any Lender
(including any Issuing Bank) or any Governmental Authority for the account of
any Lender (including any Issuing Bank) pursuant to Section 3.3, or if any
Lender gives a notice pursuant to Section 3.1(b), then such Lender (including
any such Issuing Bank), as applicable, shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender (including any such Issuing
Bank), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or Section 3.3, or eliminate the need for notice
pursuant to Section 3.1(b), as the case may be, in the future and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  Each of the Borrowers
hereby agrees to pay all reasonable costs and expenses incurred by any Lender
(including any Issuing Bank) in connection with any such designation or
assignment.

 

Section 4               CONDITIONS PRECEDENT

 

Section 4.1             Conditions Precedent to Initial Credit Extension.  The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date:

 

(a)           Executed Credit Documents.  Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Credit Documents, in each
case, in form and substance satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

 

(b)           Organizational Documents.  Receipt by the Administrative Agent of
the following:

 

(i)            Charter Documents.  Copies of articles of incorporation,
certificate of organization or formation, or other like document for each of the
Credit Parties certified as of a recent date by the appropriate Governmental
Authority.

 

57

--------------------------------------------------------------------------------


 

(ii)           Organizational Documents Certificate.  (i) Copies of bylaws,
operating agreement, partnership agreement or like document, (ii) copies of
resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(iii) incumbency certificates, for each of the Credit Parties, in each case
certified by an Authorized Officer in form and substance satisfactory to the
Administrative Agent.

 

(iii)          Good Standing Certificate.  Copies of certificates of good
standing, existence or the like of a recent date for each of the Credit Parties
from the appropriate Governmental Authority of its jurisdiction of formation or
organization.

 

(iv)          Closing Certificate.  A certificate from an Authorized Officer of
the Company, in form and substance satisfactory to the Administrative Agent and
the Required Lenders, confirming, among other things, (A) all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by the Company and the other Credit Parties, if any, in connection with
this Agreement and the other Credit Documents and the transactions contemplated
herein and therein have been obtained and are in full force and effect, except
for the regulatory approvals with respect to Subsidiaries listed on Schedule 1.1
of this Agreement, (B) no investigation or inquiry by any Governmental Authority
regarding this Agreement and the other Credit Documents and the transactions
contemplated herein and therein is ongoing, (C) since the date of the
most-recent annual audited financial statements for the Company, there has been
no event or circumstance which would be reasonably expected to have a Material
Adverse Effect, (D) the most-recent annual audited financial statements were
prepared in accordance with GAAP consistently applied, except as noted therein,
and fairly present the financial condition and results from operations of the
Company and its Subsidiaries (excluding One Communications Corp. and its
Subsidiaries and LogicalSolutions.net, Inc.), and (E) the Company and its
Subsidiaries (after giving effect to the transactions contemplated hereby and
the incurrence of Indebtedness related thereto) are Solvent on a consolidated
basis.

 

(c)           Opinions of Counsel.  Receipt by the Administrative Agent of
opinions of counsel for each of the Credit Parties, in scope, form and substance
satisfactory to the Administrative Agent, and including, among other things, due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof.

 

(d)           Personal Property Collateral.  Receipt by the Collateral Agent of
the following:

 

(i)            UCC Financing Statements.  Such UCC financing statements
necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent.

 

(ii)           Intellectual Property Filings.  Such patent, trademark and
copyright notices, filings and recordations necessary or appropriate to perfect
the security interests in intellectual property and intellectual property
rights, as determined by the Collateral Agent.

 

(iii)          Pledged Equity Interests.  Original certificates evidencing any
certificated Equity Interests pledged as Collateral, together with undated stock
transfer powers executed in blank.

 

(iv)          Evidence of Insurance.  Copies of insurance policies (including

 

58

--------------------------------------------------------------------------------


 

endorsements) or certificates of insurance for casualty, liability and any other
insurance required by the Credit Documents, identifying the Collateral Agent as
loss payee with respect to the casualty insurance and additional insured with
respect to the liability insurance, as appropriate.

 

(e)           Funding Notice; Funds Disbursement Instructions.  The
Administrative Agent shall have received (a) a duly executed Funding Notice with
respect to the Credit Extension to occur on the Closing Date and (b) duly
executed disbursement instructions (with wiring instructions and account
information) for all disbursements to be made on the Closing Date.

 

(f)            Termination of Existing Credit Agreement.  Receipt by the
Administrative Agent of evidence that the Existing Credit Agreement concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement concurrently with the Closing Date are being
released.

 

(g)           Fees and Expenses.  The Administrative Agent shall have
confirmation that all fees and expenses required to be paid on or before the
Closing Date have been paid, including the fees and expenses of counsel for the
Administrative Agent.

 

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.2             Conditions to Each Credit Extension.  The obligation of
each Lender to fund its Revolving Commitment Percentage of any Credit Extension
on any Credit Date, including the Closing Date, are subject to the satisfaction,
or waiver in accordance with Section 11.4, of the following conditions
precedent:

 

(a)           the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;

 

(b)           as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date;

 

(c)           as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;

 

(d)           if the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.18 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent;
and

 

(e)           after the date on which ITC^Deltacom becomes a Guarantor and prior
to the repayment or refinancing in full of ITC^Deltacom’s Notes, the
Administrative Agent shall have received certification of an Authorized Officer
of the Company that the Guaranty or Borrowing, as applicable, of such Credit
Extension by ITC^Deltacom and its Restricted Subsidiaries (as

 

59

--------------------------------------------------------------------------------


 

defined in the ITC^Deltacom Indenture) is permitted under Section 4.03(a),
4.03(b)(1) or Section 4.03(b)(10) of the ITC^Deltacom Indenture.

 

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Requisite Lender, such request is warranted under the
circumstances.

 

Section 5               REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct:

 

Section 5.1             Organization; Requisite Power and Authority;
Qualification.  Each Credit Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 5.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

Section 5.2             Equity Interests and Ownership.  The Equity Interests of
each Credit Party and the Equity Interests of each Subsidiary that are required
to be pledged as Collateral under the Loan Documents have been duly authorized
and validly issued and are fully paid and non-assessable.  Except as set forth
on Schedule 5.2, as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which any Subsidiary is a party
requiring, and there is no membership interest or other Equity Interests of any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of any additional membership interests or other
Equity Interests of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.  Schedule 5.2
correctly sets forth the ownership interest of each Credit Party in its
respective Subsidiaries as of the Closing Date.

 

Section 5.3             Due Authorization.  The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.

 

Section 5.4             No Conflict.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate any provision of any Applicable Laws relating to any Credit
Party, any of the Organizational Documents of any Credit Party, or any order,
judgment or decree of any court or other agency of government binding on any
Credit Party; (b) (i) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under the Convertible Notes, the
ITC^Deltacom Notes or any Permitted Senior Unsecured Notes or (ii) except as
could not reasonably be expected to have a Material Adverse Effect, conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any other Contractual Obligations of any Credit Party;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of any Credit Party (other than any Liens created under any
of the Credit Documents in favor of the Collateral

 

60

--------------------------------------------------------------------------------


 

Agent for the benefit of the holders of the Obligations) whether now owned or
hereafter acquired; or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of any Credit Party.

 

Section 5.5             Governmental Consents.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not require, as a condition to the effectiveness thereof, any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Closing Date.

 

Section 5.6             Binding Obligation.  Each Credit Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by Debtor Relief Laws or by equitable principles relating to
enforceability.

 

Section 5.7             Financial Statements.

 

(a)           The audited consolidated balance sheet of the Consolidated Group
(excluding One Communications Corp. and its Subsidiaries and
LogicalSolutions.net, Inc. with respect to the Fiscal Year ended December 31,
2010) for the most recent Fiscal Year ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, including the notes thereto (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Group (excluding One Communications Corp. and its
Subsidiaries and LogicalSolutions.net, Inc. with respect to the Fiscal Year
ended December 31, 2010) as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group (excluding One Communications Corp. and
its Subsidiaries and LogicalSolutions.net, Inc. with respect to the Fiscal Year
ended December 31, 2010) as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheet of the Consolidated Group
(excluding One Communications Corp. and its Subsidiaries and
LogicalSolutions.net, Inc. with respect to the Fiscal Quarter ended March 31,
2011) for the most recent Fiscal Quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Consolidated Group
(excluding One Communications Corp. and its Subsidiaries amd
LogicalSolutions.net, Inc. with respect to the Fiscal Quarter ended March 31,
2011) as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group (excluding One Communications Corp. and its Subsidiaries and
LogicalSolutions.net, Inc. with respect to the Fiscal Quarter ended March 31,
2011) as of the date of such financial statements, including liabilities for
taxes, material commitments and Indebtedness.

 

(c)           The audited consolidated balance sheet of One Communications Corp.
and its Subsidiaries for the Fiscal Year ended December 31, 2010, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered

 

61

--------------------------------------------------------------------------------


 

thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of One Communications Corp. and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of One Communications
Corp. and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(d)           The unaudited consolidated balance sheet of One Communications
Corp. and its Subsidiaries for the Fiscal Quarter ended March 31, 2011, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Quarter (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the financial condition of One
Communications Corp. and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of One Communications Corp. and its Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.

 

(e)           Until such time as ITC^Deltacom and its Subsidiaries become
Guarantors in accordance with the terms hereof, the audited consolidated balance
sheet of ITC^Deltacom and its Subsidiaries for the most recent Fiscal Year
ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, including the notes
thereto (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of ITC^Deltacom and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of ITC^Deltacom and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(f)            Until such time as ITC^Deltacom and its Subsidiaries become
Guarantors in accordance with the terms hereof, the unaudited consolidated
balance sheet of ITC^Deltacom and its Subsidiaries for the most recent Fiscal
Quarter ended, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Quarter (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present the financial
condition of ITC^Deltacom and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of ITC^Deltacom and its Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

 

Section 5.8             No Material Adverse Effect.  Since December 31, 2010, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

Section 5.9             No Adverse Proceedings.  There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  No Credit Party nor any of its Subsidiaries
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

Section 5.10           Tax Matters.  All federal tax returns and reports, and
all other material tax returns and reports, of each Credit Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon each Credit Party and its Subsidiaries and
upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable.  No Credit Party
knows of any proposed tax assessment against any Credit Party or any of its
Subsidiaries which is not being actively contested by such Credit Party or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

Section 5.11           Properties.

 

(a)           Title.  Each Credit Party and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 5.7 and in the
most recent financial statements delivered pursuant to Section 6.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 7.10.  All such properties and assets are free and clear
of Liens other than Permitted Liens.

 

(b)           Real Estate.  As of the Closing Date, Schedule 5.11(b) contains a
true, accurate and complete list of all Real Estate Assets that are owned in fee
simple by a Credit Party.

 

(c)           Intellectual Property.  Each Credit Party owns or is validly
licensed to use all Intellectual Property that is necessary for the present
conduct of its business, free and clear of Liens (other than Permitted Liens),
without conflict with the rights of any other Person unless the failure to own
or benefit from such valid license could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of each Credit Party, no Credit Party is infringing, misappropriating, diluting,
or otherwise violating the Intellectual Property rights of any other Person
unless such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.12           Environmental Matters.  No Credit Party nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law; and (c) no event
or condition has occurred or is occurring with respect to any Credit Party or
any of its Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

Section 5.13           No Defaults.  No Credit Party nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

Section 5.14           Information Regarding Credit Parties; Tax Identification
Numbers.

 

(a)           As of the Closing Date, set forth on Schedule 5.14, with respect
to each Credit Party, is the jurisdiction of organization, classes of Equity
Interests (including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each Subsidiary of such Credit Party.  The outstanding Equity
Interests have been validly issued, are owned free of Liens, and with respect to
any outstanding shares of Equity Interests of a corporation, such shares have
been validly issued and are fully paid and non-assessable.  The outstanding
shares of Equity Interests are not subject to any buy-sell, voting trust or
other shareholder agreement except as identified on Schedule 5.14.  As of the
Closing Date, the Credit Parties have no Subsidiaries other than those
specifically disclosed on Schedule 5.14.

 

(b)           The exact legal name (and any prior legal names used within the
past five (5) years) and the true and correct U.S. taxpayer identification
number of each Borrower and each Guarantor as of the Closing Date is set forth
on Schedule 5.14.

 

Section 5.15           Governmental Regulation.

 

(a)           No Credit Party nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940.  No Credit Party and none
of their respective Subsidiaries are an “investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

(b)           Neither any Credit Party nor any of its Subsidiaries is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  To its knowledge, neither any Credit Party nor any or its Subsidiaries
is in violation of (a) the Trading with the Enemy Act, as amended, (b) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or (c) the Patriot Act.  None of the Credit
Parties (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

(c)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(d)           None of the Credit Parties or their Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity,
(ii) has a more than ten percent (10%) of its assets located in Sanctioned
Entities, or (iii) derives more than ten percent (10%) of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

(e)           Each of the Credit Parties and their Subsidiaries is in compliance
with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any
foreign counterpart thereto.  None of the Credit Parties or their Subsidiaries
has made a payment, offering, or promise to pay, or authorized the payment of,
money or anything of value (a) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(b) to a foreign official, foreign political party or party official or any
candidate

 

64

--------------------------------------------------------------------------------


 

for foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

(f)            To the extent applicable, each Credit Party is in compliance, in
all material respects, with Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (as amended from time to time, the “Patriot Act”).

 

(g)           No Credit Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

Section 5.16           Employee Matters.  No Credit Party nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against any Credit Party or any of its Subsidiaries,
or to the best knowledge of any Credit Party, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Credit Party or any of its Subsidiaries or to the best
knowledge of any Credit Party, threatened against any of them, (b) no strike or
work stoppage in existence or threatened involving any Credit Party or any of
its Subsidiaries, and (c) to the best knowledge of any Credit Party, no union
representation question existing with respect to the employees of any Credit
Party or any of its Subsidiaries and, to the best knowledge of any Credit Party,
no union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.17           Pension Plans.  (a) Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the knowledge of the Credit Parties,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Pension Plan to lose its qualified status except where
such event would not reasonably be expected to result in a Material Adverse
Effect, (c) except as could not reasonably be expected to have a Material
Adverse Effect, no liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Pension Plan (other than for routine claims
and required funding obligations in the ordinary course) or any trust
established under Title IV of ERISA has been incurred by any Credit Party, any
of its Subsidiaries or any of their ERISA Affiliates, (d) no ERISA Event has
occurred, (e) except to the extent required under Section 4980B of the Internal
Revenue Code and Section 601 et seq. of ERISA or similar state laws, no Pension
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party, (f) the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by any Credit Party, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions used for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the aggregate current value of the assets of such Pension Plan, (g) as of
the most recent valuation date for

 

65

--------------------------------------------------------------------------------


 

each Multiemployer Plan for which the actuarial report is available, the
potential liability of each Credit Party, its Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA is zero, and (h) 
each Credit Party, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

Section 5.18           Solvency.  The Company and its Subsidiaries on a
consolidated basis are and, upon the incurrence of any Credit Extension on any
date on which this representation and warranty is made, will be, Solvent.

 

Section 5.19           Compliance with Laws.  Each Credit Party and its
Subsidiaries is in compliance with (a) the Patriot Act and OFAC rules and
regulations and (b) except such non-compliance with such other Applicable Laws
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, all other Applicable Laws.  Each Credit
Party possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.20           Security Interests.  On the Closing Date, each of the
Collateral Documents creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable (and, to the extent perfection thereof
can be accomplished pursuant to the filings or other actions required by the
Collateral Documents and such filings or other actions are required to have been
made or taken, perfected) security interest in and Lien on all of the Collateral
subject thereto, superior to and prior to the rights of all third Persons and
subject to no other Liens (except that the Collateral may be subject to
Permitted Liens relating thereto), in favor of the Collateral Agent for the
benefit of the holders of the Obligations.  No filings or recordings are
required in order to perfect the security interests created under any Collateral
Document that are required by the Collateral Documents to be perfected except
for filings or recordings which shall have been made upon or prior to the
execution and delivery thereof.

 

Section 5.21           Disclosure.  The representations and warranties of the
Credit Parties contained in any Credit Document and in any other documents,
certificates or written statements furnished to the Lenders by or on behalf of
any Credit Party or any of their respective Subsidiaries for use in connection
with the transactions contemplated hereby (other than projections and pro forma
financial information contained in such materials), taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
(known to any Credit Party, in the case of any document not furnished by any of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.  There are no facts known (or which should upon the
reasonable exercise of diligence be known) to any Credit Party (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby.

 

66

--------------------------------------------------------------------------------


 

Section 5.22           Insurance.  The properties of the Credit Parties and
their Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates.  The insurance
coverage of the Credit Parties and their Subsidiaries as in effect on the
Closing Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 5.22.

 

Section 5.23           Pledge Agreement and Security Agreement.  The Pledge
Agreement and the Security Agreement are effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the Obligations, a
legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and the need to obtain governmental approval from Governmental
Authorities prior to the foreclosure on the Equity Interests of any Subsidiary
that is a regulated entity, and the Pledge Agreement and the Security Agreement
shall create a fully perfected Lien on, and security interest in, all right,
title and interest of the obligors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor or when “control” (as such term is defined in the
UCC) is established by the Collateral Agent over such interests in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor.

 

Section 5.24           Mortgages.  Each of the Mortgages is effective to create
in favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets identified therein in conformity with Applicable Laws, except to the
extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when the
Mortgages and UCC financing statements in appropriate form are duly recorded at
the locations identified in the Mortgages, and recording or similar taxes, if
any, are paid, the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Real Estate Assets, in each case prior and superior in right to any
other Lien (other than Permitted Liens).

 

Section 6               AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Loan Obligations shall
have been paid in full or otherwise satisfied, and the Revolving Commitments
hereunder shall have expired or been terminated, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform (subject to the
limitation of applicability of such covenants in Section 6.15), all covenants in
this Section 6.

 

Section 6.1             Financial Statements and Other Reports.  The Company
will deliver to the Administrative Agent:

 

67

--------------------------------------------------------------------------------


 

(a)           Quarterly Financial Statements.  Upon the earlier of the date that
is fifty (50) days (or, with respect to the Fiscal Quarters ending June 30, 2011
and September 30, 2011, the date that is the earlier of the date that ten
(10) days after the date such information is filed with the SEC or seventy-five
(75) days after the end of each such Fiscal Quarter) after the end of each of
the first three (3) Fiscal Quarters of each Fiscal Year of the Company or the
date such information is filed with the SEC, the consolidated balance sheets of
the Consolidated Group (and, until such time as ITC^Deltacom becomes a Guarantor
hereunder, the consolidated balance sheets of ITC^Deltacom and its Subsidiaries)
as at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Consolidated Group (and,
until such time as ITC^Deltacom becomes a Guarantor hereunder, such financial
statements of ITC^Deltacom and its Subsidiaries) for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto;

 

(b)           Annual Financial Statements.  Upon the earlier of the date that is
one hundred twenty (120) days after the end of each Fiscal Year of the Company
or the date such information is filed with the SEC, (i) the consolidated balance
sheets of the Consolidated Group (and, until such time as ITC^Deltacom becomes a
Guarantor hereunder, the consolidated balance sheets of ITC^Deltacom and its
Subsidiaries) as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Company and its
Subsidiaries (and, until such time as ITC^Deltacom becomes a Guarantor
hereunder, such financial statements of ITC^Deltacom and its Subsidiaries) for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements (and,
until such time as ITC^Deltacom becomes a Guarantor hereunder, such financial
statements of ITC^Deltacom and its Subsidiaries) a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by the Company, which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Consolidated Group (and, until such time as
ITC^Deltacom becomes a Guarantor hereunder, the consolidated financial position
of ITC^Deltacom and its Subsidiaries) as at the dates indicated and the results
of their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements), together with a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth herein or, if
any such Default shall exist, stating the nature and status of such event;

 

(c)           Compliance Certificate.  Together with each delivery of financial
statements of the Company and its Subsidiaries pursuant to Section 6.1(a) and
Section 6.1(b), a duly completed Compliance Certificate with a Financial Officer
Certification (i) setting forth computations in reasonable detail satisfactory
to the Administrative Agent demonstrating compliance with the financial
covenants contained herein, (ii) certifying that no Default or Event of Default
exists as of the date thereof (or the nature and extent thereof and proposed
actions with respect thereto) and (iii) including a summary of all material
changes in GAAP and in the consistent application

 

68

--------------------------------------------------------------------------------


 

thereof, the effect on the financial covenants resulting therefrom, and a
reconciliation between calculation of the financial covenants before and after
giving effect to such changes.

 

(d)           Annual Budget.  As soon as available, but in any event within
forty-five (45) days after the end of each Fiscal Year of the Company, forecasts
prepared by management of the Company, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for each Fiscal Year through the Revolving Commitment Termination Date;

 

(e)           Statements of Reconciliation after Change in Accounting
Principles.  Promptly upon any material change in accounting policies or
financial reporting practices by the Company or any Subsidiary;

 

(f)            Notice of Default and Material Adverse Effect.  Promptly upon any
Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to any Credit Party with respect thereto; (ii) that any Person has
given any notice to any Credit Party or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b);
or (iii) of the occurrence of any Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition or change, and what action the Credit Parties have taken, are
taking and propose to take with respect thereto;

 

(g)           Notice of Litigation.  Promptly upon any officer of any Credit
Party obtaining knowledge of (i) the institution of, or non-frivolous threat of,
any Adverse Proceeding not previously disclosed in writing by the Credit Parties
to the Lenders, or (ii) any material development in any Adverse Proceeding that,
in the case of either clause (i) or (ii) could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Credit Parties to enable
the Lenders and their counsel to evaluate such matters;

 

(h)           ERISA.  (i) Promptly upon becoming aware of the occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened in writing by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan; (2) all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Pension Plan as the
Administrative Agent shall reasonably request;

 

(i)            Information Submitted to Board of Directors.  Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books

 

69

--------------------------------------------------------------------------------


 

of the Company or any Subsidiary, or any audit of any of them, provided that the
Administrative Agent or any such Lender shall negotiate in good faith to enter
into any non-reliance agreements reasonably requested by such independent
accountants;

 

(j)            SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements that the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(k)           SEC Investigations.  Promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof;

 

(l)            Certification Regarding ITC^Deltacom.  With respect to each
Fiscal Quarter ending after the date on which ITC^Delatcom becomes a Guarantor,
concurrently with delivery of the Compliance Certificate pursuant to subsection
(c) above, a certificate of an Authorized Officer of the Company containing a
calculation of the incurrence test in Section 4.03(a) of the ITC^Deltacom
Indenture and the lien incurrence test in clause 1(A) of the definition of
“Permitted Liens” in the ITC^Deltacom Indenture (such calculations assuming
ITC^Deltacom the Guaranty is secured by the Collateral); and

 

(m)          Other Information.  (i) Promptly upon their becoming available,
copies of all financial statements, reports, notices and proxy statements sent
or made available generally by the Company to its security holders acting in
such capacity or by any Subsidiary of the Company to its security holders, if
any, other than the Company or another Subsidiary of the Company, provided that
no Credit Party shall be required to deliver to the Administrative Agent or any
Lender the minutes of any meeting of its Board of Directors, and (ii) such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.

 

Each notice pursuant to clauses (e) through (m) of this Section 6.1 shall be
accompanied by a statement of an Authorized Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.1(f) shall describe with particularity any and all
provisions of this Agreement and any other Credit Document that have been
breached.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.1(j) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Company posts such documents, or provides a link thereto on the
Company’s website on the Internet at the website address listed on Appendix B;
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Company shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Information required to be delivered pursuant to this
Section may

 

70

--------------------------------------------------------------------------------


 

also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent (such approval not to be unreasonably withheld).

 

Section 6.2             Existence.  Except in connection with a transaction
permitted under Section 7.9, each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business.

 

Section 6.3             Payment of Taxes and Claims.  Each Credit Party will,
and will cause each of its Subsidiaries to, pay (a) all federal Taxes and all
other material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and (b) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

Section 6.4             Maintenance of Properties.  Except as otherwise
permitted by Section 7.10, each Credit Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or necessary in the business of any Credit Party and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

 

Section 6.5             Insurance.  The Credit Parties will maintain or cause to
be maintained, with financially sound and reputable insurers, property
insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Credit Party and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts, with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons.

 

Section 6.6             Inspections.  Each Credit Party will, and will cause
each of its Subsidiaries to, permit representatives and independent contractors
of the Administrative Agent, the Collateral Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.  Administrative Agent and Lenders shall endeavor to
coordinate all such visits and inspections in order to minimize interference
with Company’s and its Subsidiaries’ business; provided, so long as no Default
or Event of Default shall have occurred and is then continuing, there shall be
no more than two such visits and inspections with respect to all Credit Parties
in any Fiscal Year.

 

Section 6.7             Compliance with Laws.  Each Credit Party will comply,
and shall cause each of its Subsidiaries to comply, with the requirements of all
Applicable Laws, noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

Section 6.8             Use of Proceeds.  The Credit Parties will use the
proceeds of the Credit Extensions for (a) working capital, (b) Permitted
Acquisitions, (c) capital expenditures, (d) the refinancing of Indebtedness
existing on the Closing Date and (e) other general corporate purposes, in each
case not in contravention of Applicable Laws or of any Credit Document.  No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System as in effect from time to time or any other regulation
thereof or to violate the Exchange Act.

 

Section 6.9            Environmental.  Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.10           Joinder of Guarantors.

 

(a)           With respect to each Regulated Subsidiary that is a Domestic
Subsidiary, the Company shall use commercially reasonable efforts to obtain (or
cause to be obtained) all necessary regulatory approvals to allow such Domestic
Subsidiary to become a Guarantor hereunder and shall then (i) promptly and in
any event within thirty (30) days after such Regulated Subsidiary receives all
such necessary regulatory approvals (or such later date as the Administrative
Agent shall approve), cause such Regulated Subsidiary to execute and deliver to
the Administrative Agent and the Collateral Agent a Joinder Agreement, and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as
requested by the Administrative Agent and the Collateral Agent, including
without limitation documents and other items similar to those described in
Section 4.1(b), Section 4.1(c), and Section 4.1(d).

 

(b)           In the event that any Person becomes a Domestic Subsidiary (other
than any Excluded Subsidiary, Immaterial Subsidiary or any Regulated Subsidiary,
subject to the terms of Section 6.10(a)) of any Credit Party on or after the
Closing Date, such Domestic Subsidiary shall (i) promptly and in any event
within thirty (30) days after such Person becomes a Domestic Subsidiary (or such
later date as the Administrative Agent shall approve), execute and deliver to
the Administrative Agent and the Collateral Agent a Joinder Agreement, and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as
requested by the Administrative Agent and the Collateral Agent, including
without limitation documents and other items similar to those described in
Section 4.1(b), Section 4.1(c), and Section 4.1(d).

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, ITC^Deltacom and its Domestic Subsidiaries (other than any Immaterial
Subsidiary or Regulated Subsidiary (subject to the terms of Section 6.10(a))
shall become Guarantors not more than seventy-five (75) days after the earlier
of (i) the repayment or refinancing in full of the ITC^Deltacom Notes, (ii) the
date upon which ITC^Deltacom prepays any portion of the ITC^Deltacom Notes
pursuant to Section 3.01(c) of the ITC^Deltacom Indenture and (iii) the date
after which ITC^Deltacom satisfies both the indebtedness incurrence test in
Section 4.03(a) of the ITC^Deltacom Indenture and the lien incurrence test in
clause (1)(A) of the definition of “Permitted Liens” in the ITC^Deltacom
Indenture with respect to the incurrence of such Guaranty, in each case as of
the end of two consecutive Fiscal Quarters (such

 

72

--------------------------------------------------------------------------------


 

calculations to assume that the Guaranty provided by ITC^Deltacom and its
Subsidiaries is secured by the Collateral).

 

(d)           The Company and each Person required pursuant to subsection (a) or
subsection (b) of this Section to become a Guarantor shall use commercially
reasonable efforts to obtain all regulatory approvals required for such Person
to become a Guarantor; provided, however, that such commercially reasonable
efforts shall not require the Company or any of its Subsidiaries to make any
payments in excess of normal fees and costs to or at the direction of
Governmental Authorities, or to change the manner in which the Company and its
Subsidiaries conduct business in any respect that the management of the Company
reasonably determines in good faith to be materially adverse or materially
burdensome.

 

Section 6.11           Books and Records.  Each Credit Party will keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
to the extent necessary to prepare the consolidated financial statements of the
Company in conformity with GAAP.

 

Section 6.12           Pledge of Personal Property Assets.

 

(a)           Equity Interests.  The Company and each other Credit Party shall
cause (i) one hundred percent (100%) of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) sixty-six percent (66%) of the
voting Equity Interests of each First-Tier Foreign Subsidiary directly owned by
a Credit Party to be subject at all times to a perfected first priority security
interest in favor of the Collateral Agent, for the benefit of the Lenders,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries or other items reasonably
requested by the Collateral Agent necessary in connection therewith to perfect
the security interests therein, all in form and substance satisfactory to the
Collateral Agent.  Notwithstanding the foregoing provisions of this
Section 6.12, (a) none of the Credit Parties shall be required to pledge the
Equity Interests of any of its Regulated Subsidiaries until all necessary
regulatory approvals for such pledge of Equity Interests have been received,
which such regulatory approvals the Company shall use commercially reasonable
efforts to diligently pursue (provided, however, that such commercially
reasonable efforts shall not require the Company or any of its Subsidiaries to
make any payments in excess of normal fees and costs to or at the direction of
Governmental Authorities, or to change the manner in which the Company and its
Subsidiaries conduct business in any respect that the management of the Company
reasonably determines in good faith to be materially adverse or materially
burdensome) and (b) none of the Credit Parties shall be required to pledge (or
cause to be pledged) the Equity Interests of the Subsidiaries of ITC^Deltacom
until such time as ITC^Deltacom becomes a Guarantor.

 

(b)           Other Personal Property.  The Company and each other Credit Party
shall (i) cause all of its owned personal property other than Excluded Property
to be subject at all times to a perfected first priority Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents or, with respect to any such property acquired subsequent to the
Closing Date, such other additional security documents as the Administrative
Agent shall request, subject in any case to Permitted Liens and (ii) deliver
such other documentation as the Administrative Agent may request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of such Person, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.1(d), all in form, content and scope
satisfactory to the Administrative Agent in its reasonable discretion.

 

73

--------------------------------------------------------------------------------


 

Section 6.13           Real Estate Assets.

 

(a)            In the event that any Credit Party acquires a Real Estate Asset
(other than any Real Estate Asset constituting Excluded Property) after the
Closing Date, then such Credit Party, as soon as practicable, and in any event
no later than thirty (30) days (or such later date as agreed by the Collateral
Agent) after acquiring such Real Estate Asset, shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in clause (b) immediately below that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable first priority security interest in
such Real Estate Assets.  The Administrative Agent may, in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this Section 6.13 by any Credit Party.  In addition to the
foregoing, the Company shall, at the request of the Required Lenders, deliver,
from time to time, to the Administrative Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which the Collateral
Agent has been granted a Lien.

 

(b)            In order to create in favor of the Collateral Agent, for the
benefit of the holders of the Obligations, a valid and, subject to any filing
and/or recording referred to herein, enforceable first priority security
interest in any Real Estate Assets of any Credit Party owned in fee simple that
does not constitute Excluded Property, the Administrative Agent and the
Collateral Agent shall have received from the Credit Parties with respect to
such Real Estate Asset:

 

(i)             fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;

 

(ii)            an opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) in each state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

 

(iii)           (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent (each, a “Title Policy”) with respect to
such Real Estate Asset, in amounts not less than the fair market value of such
Real Estate Asset, together with a title report issued by a title company with
respect thereto and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (b) evidence satisfactory to the
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records;

 

(iv)          evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to the Collateral Agent; and

 

(v)           if an exception to the Title Policy with respect to a Mortgage
Property would arise without such ALTA surveys, ALTA surveys of such Real Estate
Asset.

 

74

--------------------------------------------------------------------------------


 

Section 6.14           Further Assurances Regarding Certain Collateral.  Within
sixty (60) days of the Closing Date (or such later date as agreed by the
Collateral Agent), the Borrower and/or the applicable Credit Party shall take
all such actions necessary to execute and deliver, or cause to be executed and
delivered, a Mortgage with respect to the Real Estate Asset located at 1439
Peachtree Street NE, Atlanta, Georgia 30309-3001, together with all documents,
instruments, agreements, opinions and certificates similar to those described in
Section 6.13(b) that the Collateral Agent shall reasonably request to create in
favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable first priority security interest in such Real Estate Asset.

 

Section 6.15           Further Assurances.  At any time or from time to time
upon the reasonable request of the Administrative Agent or the Collateral Agent,
each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent or the Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including without limitation
providing the Lenders with any information reasonably requested pursuant to
Section 11.19.  In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by the assets of
each Credit Party and its Subsidiaries that are required to be Collateral, and
all of the outstanding Equity Interests of each Credit Party and its
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).

 

Section 6.16          Applicability of Affirmative Covenants.  Notwithstanding
anything to the contrary contained herein, the affirmative covenants in this
Section 6 shall not apply to ITC^Deltacom and its Subsidiaries prior to the
earlier of (a) the repayment or refinancing in full of the ITC^Deltacom Notes
and (b) the date upon which ITC^Deltacom and its Domestic Subsidiaries become
Guarantors.

 

Section 7               NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations shall have
been paid in full or otherwise satisfied, and the Revolving Commitments
hereunder shall have expired or been terminated, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform (subject to the
limitation of applicability of such covenants contained in Section 7.16), all
covenants in this Section 7.

 

Section 7.1             Indebtedness.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(a)           the Obligations;

 

(b)           Indebtedness (i) of any Credit Party owed to any other Credit
Party, (ii) of any Subsidiary that is not a Credit Party owed to any other
Subsidiary that is not a Credit Party, (iii) permitted under Section 7.6(g) or
clause (i) or (ii) of Section 7.6(i) or (iv) incurred as part of Company’s
consolidated cash management operations in the ordinary course of business;

 

(c)           Support Obligations;

 

(d)           Indebtedness existing on the Closing Date and described in
Schedule 7.1, together with any Permitted Refinancing thereof;

 

75

--------------------------------------------------------------------------------


 

(e)           Indebtedness in an aggregate amount not to exceed at any time
$75,000,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

 

(f)            Indebtedness in respect of (i) performance, surety, bid, appeal
or similar bonds, completion guarantees or similar instruments, including
letters of credit and bankers acceptances to assure performance of obligations
(and not incurred for the purpose or with the effect of borrowing money), in
each case provided in the ordinary course of business and (ii) any Hedging
Transaction that is entered into in the ordinary course of business to hedge or
mitigate risks to which any Credit Party is exposed in the conduct of its
business or the management of its liabilities;

 

(g)           Indebtedness of the Company and its Subsidiaries under the
ITC^Deltacom Notes;

 

(h)           Permitted Senior Unsecured Notes of the Company and Guarantors in
an aggregate principal amount not to exceed at any time $200,000,000, provided
that the Net Cash Proceeds thereof shall be used first, for the repurchase or
redemption of outstanding Convertible Notes until all of the outstanding
Convertible Notes have been repurchased or redeemed, and second, as the Company
or any applicable Guarantor may elect;

 

(i)            Indebtedness of the Company and Guarantors under the Convertible
Notes;

 

(j)            Indebtedness of any Person acquired by the Company or any of its
Subsidiaries in a Permitted Acquisition (“Acquisition Indebtedness”) and assumed
by the Company or such Subsidiary pursuant to such acquisition, provided that
(i) such Indebtedness was not incurred in contemplation of such acquisition,
(ii) such Indebtedness (together with any Permitted Refinancing thereof) shall
not be secured by any assets other than some or all of the assets securing the
acquired Indebtedness prior to such acquisition and (iii) immediately after the
incurrence thereof and giving effect thereto on a Pro Forma Basis, (A) the
Interest Coverage Ratio shall not be less than the Interest Coverage Ratio
immediately prior to such incurrence and (B) the Consolidated Leverage Ratio
shall not be more than the Consolidated Leverage Ratio immediately prior to such
incurrence, together with any Permitted Refinancing thereof;

 

(k)           unsecured guaranties with respect to bonds issued to support
workers’ compensation, unemployment or other insurance or self-insurance
obligations, and similar obligations, in each case, incurred by the Company or
any of its Subsidiaries in the ordinary course of business;

 

(l)            Indebtedness in the form of any earnout or other similar
contingent payment obligation incurred in connection with a Permitted
Acquisition;

 

(m)          Indebtedness arising in the ordinary course of business under
letters of credit (excluding Letters of Credit hereunder) provided for the
account of any member of the Consolidated Group in an aggregate amount not to
exceed at any time $25,000,000;

 

76

--------------------------------------------------------------------------------


 

(n)           Indebtedness arising in the ordinary course of business in respect
of netting services, overdraft protections, cash or treasury management services
and otherwise in connection with deposit accounts;

 

(o)           Permitted Senior Unsecured Indebtedness of the Company or any of
its Subsidiaries (including unsecured Subordinated Debt), so long as prior to
the incurrence thereof, the Administrative Agent shall have received a
certificate of the Company signed by an Authorized Officer of the Company
certifying and demonstrating in detail reasonably satisfactory to the
Administrative Agent that on a Pro Forma Basis after giving effect to the
incurrence of any such Permitted Senior Unsecured Indebtedness or Subordinated
Debt, as applicable, (i) the Consolidated Leverage Ratio shall not exceed
3.25:1.0, and (ii) no Default or Event of Default shall exist

 

(p)           Indebtedness of each Credit Party and its Subsidiaries not
otherwise permitted hereunder in an aggregate amount not to exceed at any time
$20,000,000.

 

Section 7.2             Liens.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:

 

(a)           Liens in favor of the Collateral Agent for the benefit of the
holders of the Obligations granted pursuant to any Credit Document;

 

(b)           Liens for Taxes not yet due or for Taxes if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;

 

(c)           Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business
(i) for amounts not yet overdue, or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of thirty (30)
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

 

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

77

--------------------------------------------------------------------------------


 

(e)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

 

(f)            any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(g)           Liens solely on any cash earnest money deposits made by any Credit
Party or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)           licenses of patents, trademarks and other intellectual property
rights granted by any Credit Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Credit Party or such Subsidiary;

 

(l)            Liens existing as of the Closing Date and described in
Schedule 7.2;

 

(m)          Liens securing purchase money Indebtedness and Capital Leases to
the extent permitted pursuant to Section 7.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively;

 

(n)           Liens in favor of any Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

 

(o)           Liens securing the obligations of ITC^Deltacom and its
Subsidiaries under the ITC^Deltacom Notes; provided that after ITC^Deltacom and
its Subsidiaries become Guarantors in accordance with the terms hereof, such
Liens are subject to the terms of the Intercreditor Agreement;

 

(p)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(h) or securing appeal or other surety
bonds relating to such judgments;

 

(q)           Liens securing letters of credit or trade letters of credit to the
extent that such letters of credit are permitted under Section 7.1(m); provided
that no letter of credit or any related credit facility shall be secured by any
assets of a Credit Party or any of its Subsidiaries other than (i) the assets
being acquired or shipped pursuant to such letter of credit or (ii) cash in an
amount not in excess of the letters of credit secured thereby;

 

(r)            Liens not otherwise permitted hereunder securing Indebtedness and
other obligations not in excess of $15,000,000 in the aggregate at any one time
outstanding.

 

78

--------------------------------------------------------------------------------


 

Section 7.3             No Further Negative Pledges.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, enter into any contractual
obligation (other than this Agreement, the other Credit Documents, and any
Permitted Senior Unsecured Notes Documents) that limits the ability of the
Company or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of the Collateral Agent for the benefit of the
holders of the Obligations; provided, however, that this Section 7.3 shall not
prohibit (i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.1(e) solely to the extent any such
negative pledge relates to the property financed by or subject to Permitted
Liens securing such Indebtedness, (ii) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iii) customary restrictions and conditions contained in any agreement
relating to the disposition of any property or assets permitted under
Section 7.10 pending the consummation of such disposition, (iv) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business and (v) with respect to ITC^Deltacom and its
Restricted Subsidiaries (as such term is defined in the ITC^Deltacom Indenture),
any limitation under the ITC^Deltacom Notes Indenture.

 

Section 7.4             Restricted Junior Payments.  No Credit Party shall, nor
shall it permit any of its Subsidiaries or Affiliates through any manner or
means or through any other Person to, directly or indirectly, declare, order,
pay, make or set apart, or agree to declare, order, pay, make or set apart, any
sum for any Restricted Junior Payment except as follows:

 

(a)           Subsidiaries of the Company may pay dividends and make
distributions in respect of their Equity Interests;

 

(b)           the purchase, redemption, retirement or other acquisition for
value of Equity Interests of the Company (or of option warrants or other rights
to acquire such Equity Interests) tendered by the holder thereof in payment of
withholding or other taxes relating to the vesting, delivery, exercise, exchange
or conversion of options, restricted stock, restricted stock units, warrants or
other rights relating to, or representing rights to acquire, Equity Interests of
the Company by executives and directors of the Company;

 

(c)           redemption of the Convertible Notes, so long as (i) no Default or
Event of Default then exists or results therefrom and (ii) the Company is in
compliance with the financial covenants set forth in Section 7.8 on a Pro Forma
Basis after giving effect to such redemption;

 

(d)           the Company may (i) purchase, redeem or otherwise acquire shares
of its Equity Interests or warrants or options to acquire any such shares with
the proceeds received from the substantially concurrent issue of new shares of
its Equity Interests and (ii) so long as no Default or Event of Default then
exists or results therefrom (A), pay a dividend of up to $0.05 per share per
Fiscal Quarter with respect to the Company’s outstanding common stock; (B) pay a
dividend per share per Fiscal Quarter in addition to any dividend per share per
Fiscal Quarter permitted under clause (A) with respect to the Company’s
outstanding common stock and (C) make repurchases pursuant to the Company’s
stock repurchase program previously approved by the Board of Directors of the
Company; provided that with respect to any Restricted Junior Payment under
clauses (B) and (C), the Company demonstrates, in writing in form and detail
reasonably satisfactory to the Administrative Agent, on a Pro Forma Basis after
giving effect to any such Restricted Junior Payment (1) the Consolidated
Leverage Ratio shall not exceed 3.25:1.0 and (2) Liquidity of at least
$10,000,000.

 

79

--------------------------------------------------------------------------------


 

Section 7.5             Restrictions on Subsidiary Distributions.  Except as
provided herein, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Company to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Company
or any other Subsidiary of the Company, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Company or any other Subsidiary of the Company,
(c) make loans or advances to the Company or any other Subsidiary of the
Company, or (d) transfer, lease or license any of its property or assets to the
Company or any other Subsidiary of the Company other than (1) restrictions in
agreements evidencing purchase money Indebtedness permitted by
Section 7.1(e) that impose restrictions on the property so acquired,
(2) restrictions under this Agreement and the Credit Documents, (3) restrictions
in customary non-assignment agreements contained in agreements with respect to
the purchase or sale of services, goods and other property in the ordinary
course of business, (4) customary subordination of subrogation, contribution and
similar claims contained in guaranties permitted hereunder, (5) restrictions in
agreements in existence on the Closing Date and set forth on Schedule 7.5,
(6) restrictions on property or assets of a Person acquired by the Company in
effect at the time such Person is acquired and not create in contemplation of
such Acquisition, (7) customary restrictions contained in agreements pertaining
to the sale or other disposition of assets of the Company or its Subsidiaries,
(8) customary restrictions contained in any Permitted Senior Unsecured
Indebtedness and (9) restrictions on ITC^Deltacom and its Subsidiaries contained
in the ITC^Deltacom Notes.

 

Section 7.6             Investments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any joint venture and any Foreign Subsidiary, except:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in any other Credit Party;

 

(c)           intercompany loans to the extent permitted under
Section 7.1(b) and Support Obligations to the extent permitted under
Section 7.1(c);

 

(d)           Investments existing on the Closing Date and described on
Schedule 7.6;

 

(e)           Investments constituting Hedging Transactions permitted by
Section 7.1(f);

 

(f)            Permitted Acquisitions;

 

(g)           Investments by the Company in ITC^Deltacom prior to the date that
ITC^Deltacom becomes a Guarantor and the Designated Borrower, so long as (i) no
Default or Event of Default exists prior to or results therefrom and (ii) such
Investments shall not exceed (A) $37,500,000 in the aggregate in any Fiscal Year
and (B) $75,000,000 in the aggregate during the term of this Agreement;

 

(h)           one-time equity Investment by the Company in ITC^Deltacom in
connection with, and only in an amount necessary for, prepayment of ITC^Deltacom
Notes in compliance with Section 7.12(b)(ii), provided that after giving effect
to such equity Investment and such prepayment of ITC^Deltacom
Notes, ITC^Deltacom and its Domestic Subsidiaries (other than any Immaterial
Subsidiary) shall become Guarantors in accordance with Section 6.10(c);

 

80

--------------------------------------------------------------------------------


 

(i)            Investments (i) by any Credit Party in any other Credit Party,
(ii) by any Subsidiary that is not a Credit Party in the Company or any other
Subsidiary and (iii) by any Credit Party in any Subsidiary that is not a Credit
Party; provided that the aggregate amount of Investments under this clause
(iii) (on a cost basis) outstanding at any time shall not exceed $30,000,000;

 

(j)            Investments consisting of non-cash consideration received in
connection with an Asset Sale permitted hereunder;

 

(k)           Investments consisting of Equity Interests, securities or notes
received in settlement of accounts receivable incurred in the ordinary course of
business from a customer that Company or any Subsidiary of the Company has
reasonably determined is unable to make cash payments in accordance with the
terms of such account receivable;

 

(l)            accounts receivable created or acquired, and deposits,
prepayments and other credits to suppliers made, in the ordinary course of
business;

 

(m)          prepaid expenses and lease, utility, workers’ compensation,
performance and other similar deposits made in the ordinary course of business;

 

(n)           to the extent permitted under applicable laws, loans to officers,
directors and employees in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding; and

 

(o)           other Investments not listed above and not otherwise prohibited by
this Agreement in an aggregate outstanding amount not to exceed $10,000,000 at
any time.

 

Section 7.7             Use of Proceeds.  No Credit Party shall use the proceeds
of any Credit Extension of the Loans except pursuant to Section 6.8.

 

Section 7.8             Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  The Company shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 2.00 to 1.0.

 

(b)           Consolidated Leverage Ratio.  The Company shall not permit the
Consolidated Leverage Ratio as of the last day of any Fiscal Quarter to exceed
3.50 to 1.0.

 

Section 7.9             Fundamental Changes; Disposition of Assets;
Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Acquisition or transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or make any Asset Sale, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory and materials
and the acquisition of equipment and capital expenditures in the ordinary course
of business, subject to Section 7.9) the business, property or fixed assets of,
or Equity Interests or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)           any Subsidiary of the Company may be merged with or into the
Company or any other Subsidiary, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Company or any other Subsidiary; provided, in the

81

--------------------------------------------------------------------------------


 

case of such a merger, the Company (if the Company is a party to such merger)
shall be the continuing or surviving Person, or a Credit Party (if a Credit
Party other than the Company is a party to such merger) shall be the continuing
or surviving Person;

 

(b)           Asset Sales, the proceeds of which when aggregated with the
proceeds of all other Asset Sales made within the same Fiscal Year, do not
exceed $25,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the applicable Credit
Party (or similar governing body)), and (2) no less than eighty percent (80%) of
such proceeds shall be paid in cash; and

 

(c)           Investments made in accordance with Section 7.6.

 

Section 7.10           Disposal of Subsidiary Interests.  Except for any sale of
all of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 7.10 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Equity Interests of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, except to another Credit
Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by Applicable Laws.

 

Section 7.11           Transactions with Shareholders and Affiliates.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of five percent (5%) or more of any class of Equity
Interests of the Company or any of its Subsidiaries or with any Affiliate of the
Company or of any such holder, on terms that are less favorable to the Company
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction between or among
Credit Parties or between or among Subsidiaries of the Company that are not
Credit Parties; (b) reasonable and customary fees paid to members of the board
of directors (or similar governing body) of the Company and its Subsidiaries;
(c) compensation arrangements for officers and other employees of the Company
and its Subsidiaries entered into in the ordinary course of business; and
(d) transactions with any Person that is an Affiliate by reason of the ownership
by the Company or any of its Subsidiaries of Equity Interests of such Person.

 

Section 7.12           Prepayment of Other Funded Debt.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to:

 

(a)           after the issuance thereof, amend or modify (or permit the
amendment or modification of) the terms of any Funded Debt in a manner adverse
to the interests of the Lenders (including specifically shortening any maturity
or average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto); or

 

(b)           except in connection with (i) repayment of the ITC^Deltacom Notes
and/or the Convertible Notes on or before November 30, 2011 using Net Cash
Proceeds received by the Company from the issuance of Permitted Senior Unsecured
Notes, (ii) prepayment on or before April 1, 2013 of up to thirty-five percent
(35%) of the then outstanding ITC^Deltacom Notes pursuant to the terms of
Section 3.01(c) of the ITC^Deltacom Indenture, so long as (A) no Default or
Event of Default shall have occurred and then be continuing or would result from
such

 

82

--------------------------------------------------------------------------------


 

prepayment and (B) after giving effect to such prepayment, ITC^Deltacom and its
Domestic Subsidiaries (other than any Immaterial Subsidiary) shall become
Guarantors in accordance with Section 6.10(c) and (iii) a refinancing or
refunding permitted hereunder, make any prepayment, redemption, defeasance or
acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents and Indebtedness permitted under
Section 7.1(b)) other than regularly scheduled payments of principal and
interest on such Funded Debt.

 

Section 7.13           Conduct of Business.  From and after the Closing Date, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than the business of telecommunications, IP infrastructure
and managed services or internet services and businesses that are substantially
similar, related or incidental thereto.

 

Section 7.14           Fiscal Year.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to change its Fiscal Year-end from December 31.

 

Section 7.15           Amendments to Organizational Agreements/ Contractual
Obligations.  No Credit Party shall amend or permit any amendments to any Credit
Party’s Organizational Documents if such amendment could reasonably be expected
to be materially adverse to the Lenders or any Agent.

 

Section 7.16          Applicability of Negative Covenants.  Notwithstanding
anything to the contrary contained herein, the negative covenants in this
Section 7 shall not apply to the Excluded Subsidiaries prior to the earlier of
(a) the repayment or refinancing in full of the ITC^Deltacom Notes and (b) the
date upon which ITC^Deltacom becomes a Guarantor in accordance with the terms
hereof.

 

Section 8               GUARANTY

 

Section 8.1             The Guaranty.

 

(a)           Each of the Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents, Hedge Agreements, Treasury Management
Agreements or other documents relating to the Obligations, the obligations of
each Guarantor under this Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.

 

83

--------------------------------------------------------------------------------


 

Section 8.2             Obligations Unconditional.  The obligations of the
Guarantors under Section 8.1 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents or other documents relating to the Obligations,
or any substitution, compromise, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 8.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Guarantor for amounts paid under
this Section 8 until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto have expired or been terminated. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

84

--------------------------------------------------------------------------------


 

Section 8.3             Reinstatement.  Neither the Guarantors’ obligations
hereunder nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release or limitation of the liability of either of the
Borrowers, by reason of either Borrower’s bankruptcy or insolvency or by reason
of the invalidity or unenforceability of all or any portion of the Guaranteed
Obligations.  The obligations of the Guarantors under this Section 8 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and each Guarantor agrees that it will indemnify the Administrative Agent and
each holder of Guaranteed Obligations on demand for all reasonable costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

Section 8.4             Certain Waivers.  Each Guarantor acknowledges and agrees
that (a) the guaranty given hereby may be enforced without the necessity of
resorting to or otherwise exhausting remedies in respect of any other security
or collateral interests, and without the necessity at any time of having to take
recourse against each applicable Borrower hereunder or against any collateral
securing the Guaranteed Obligations or otherwise, (b) it will not assert any
right to require the action first be taken against either of the Borrowers or
any other Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right and (c) nothing contained herein shall prevent or
limit action being taken against either of the Borrowers hereunder, under the
other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if either of the Borrowers and the
Guarantors shall not timely perform their obligations, and the exercise of any
such rights and completion of any such foreclosure proceedings shall not
constitute a discharge of the Guarantors’ obligations hereunder unless as a
result thereof, the Guaranteed Obligations shall have been paid in full and the
commitments relating thereto shall have expired or been terminated, it being the
purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

 

Section 8.5             Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the holders of the Guaranteed Obligations, on the other
hand, the Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Section 9.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 9.2) for purposes of
Section 8.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 9.1.  The Guarantors
acknowledge and agree that the Guaranteed Obligations are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Guaranteed Obligations may exercise their remedies thereunder in accordance with
the terms thereof.

 

Section 8.6             Rights of Contribution.  The Guarantors hereby agree as
among themselves that, in connection with payments made hereunder, each
Guarantor shall have a right of contribution from each other Guarantor in
accordance with Applicable Laws.  Such contribution rights shall be subordinate
and subject in right of payment to the Guaranteed Obligations until such time as
the Guaranteed Obligations

 

85

--------------------------------------------------------------------------------


 

have been irrevocably paid in full and the commitments relating thereto shall
have expired or been terminated, and none of the Guarantors shall exercise any
such contribution rights until the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated.

 

Section 8.7             Guaranty of Payment; Continuing Guaranty.  The guarantee
in this Section 8 is a guaranty of payment and not of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

Section 9               EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS.

 

Section 9.1             Events of Default.  If any one or more of the following
conditions or events shall occur:

 

(a)           Failure to Make Payments When Due.  Failure by any Credit Party to
pay (i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to any Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or

 

(b)           Default in Other Agreements.  (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 9.1(a)) in an
aggregate principal amount of $10,000,000 or more, in each case beyond the grace
or cure period, if any, provided therefor; or (ii) breach or default by any
Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the aggregate principal amounts referred to in clause (i) above,
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace or cure period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

 

(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 6.1,
Section 6.2 (with respect to any Credit Party only), Section 6.6, Section 6.8,
Section 6.10, Section 6.11, Section 6.12, Section 6.13, Section 6.14 or
Section 7; or

 

(d)           Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 9.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an Authorized Officer
of such Credit Party becoming aware of such default, or (ii) receipt by the
Company of notice from the Administrative Agent or any Lender of such default;
or

 

86

--------------------------------------------------------------------------------


 

(f)            Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party or any of its Subsidiaries in an involuntary case
under the Bankruptcy Code or Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against any Credit Party or any of its Subsidiaries (other
than any Immaterial Subsidiary) under the Bankruptcy Code or other Debtor Relief
Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party or any of its Subsidiaries (other than any Immaterial Subsidiary),
or over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of any Credit Party or any of its Subsidiaries (other
than any Immaterial Subsidiary) for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Any
Credit Party or any of its Subsidiaries (other than any Immaterial Subsidiary)
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or other Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or any Credit Party or any of its Subsidiaries (other than
any Immaterial Subsidiary) shall make any assignment for the benefit of
creditors; or (ii) any Credit Party or any of its Subsidiaries  (other than any
Immaterial Subsidiary) shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) or any committee thereof
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 9.1(f); or

 

(h)           Judgments and Attachments.  (i) Any one or more money judgments,
writs or warrants of attachment or similar process involving an aggregate amount
at any time in excess of $10,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against any Credit Party or any
of its Subsidiaries (other than any Immaterial Subsidiary) or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days; or (ii) any non-monetary judgment or order
shall be rendered against any Credit Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect, and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or

 

(i)            Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or

 

(j)            Pension Plans.  There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Credit Party, any
of its Subsidiaries or any of their

 

87

--------------------------------------------------------------------------------


 

respective ERISA Affiliates in excess of $10,000,000 during the term hereof and
which is not paid by the applicable due date; or

 

(k)           Change of Control.  A Change of Control shall occur; or

 

(l)            Guaranties, Credit Documents and Other Documents.  At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than as the result of the release of a Guarantor in a
transaction permitted under this Agreement) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, or (iii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party or

 

Section 9.2             Remedies.  Upon the occurrence of any Event of Default
described in Section 9.1(f) or Section 9.1(g), automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Required Lenders, upon notice to the
Company by the Administrative Agent, (A) the Revolving Commitments, if any, of
each Lender having such Revolving Commitments and the obligation of any Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, the foregoing shall not affect in any
way the obligations of the Lenders under Section 2.2(b)(iii) or Section 2.3(e);
(C) the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to Collateral Documents and
(D) the Administrative Agent shall direct each applicable Borrower to pay (and
each of the Borrowers hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 9.1(f) and
Section 9.1(g) to pay) to the Administrative Agent such additional amounts of
cash, to be held as security for such Borrower’s reimbursement Obligations in
respect of Letters of Credit then outstanding under arrangements acceptable to
the Administrative Agent, equal to the Letter of Credit Usage at such time. 
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default is waived in writing in
accordance with the terms of Section 11.4 notwithstanding (i) any attempted cure
or other action taken by either of the Borrowers or any other Person subsequent
to the occurrence of such Event of Default or (ii) any action taken or omitted
to be taken by the Administrative Agent or any Lender prior to or subsequent to
the occurrence of such Event of Default (other than the granting of a waiver in
writing in accordance with the terms of Section 11.4).

 

Section 9.3             Application of Funds.  After the exercise of remedies
provided for in Section 9.2 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

88

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative
Agent and the Collateral Agent, in each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees but other than principal and interest) payable to the Lenders
including without limitation all reasonable fees, expenses and disbursements of
any law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Hedge Agreement between any
Credit Party and any Lender Counterparty, to the extent such Hedge Agreement is
permitted hereunder, (c) payments of amounts due under any Treasury Management
Agreement between any Credit Party and any Lender Counterparty, and (d) the
Administrative Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of the Letter of Credit Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

Section 10             AGENCY

 

Section 10.1           Appointment and Authority.  (a)  Each of the Lenders and
the Issuing Banks hereby irrevocably appoints Regions Bank to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and neither the
Company nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

89

--------------------------------------------------------------------------------


 

(b)           Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Collateral Agent shall act on behalf of
the Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.

 

(c)           Each Lender hereby consents to and approves the terms of (i) the
Intercreditor Agreement, a copy of which is attached hereto as Exhibit 10.1(c). 
By execution hereof, the Lenders acknowledge the terms of the Intercreditor
Agreement and agree to be bound by the terms thereof and further advise and
direct the Administrative Agent to enter into the Intercreditor Agreement on
behalf of the Lenders.

 

Section 10.2           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3           Exculpatory Provisions.  (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated

 

90

--------------------------------------------------------------------------------


 

hereby or by the other Credit Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.4 and
9.2) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Company, a Lender or an Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 10.4                                Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

91

--------------------------------------------------------------------------------


 

Section 10.5                                Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 10.6                                Resignation of Administrative
Agent.  (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Company.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person servicing as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law by notice in
writing to the Company and such Person remove such Person as the Administrative
Agent and, in consultation with the Company, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Credit Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise

 

92

--------------------------------------------------------------------------------


 

agreed between the Company and such successor.  After the retiring or removed
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section 9 and Section 10.2 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

Section 10.7                                Non-Reliance on Administrative Agent
and Other Lenders.  Each of the Lenders and the Issuing Banks acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8                                No Other Duties, etc.  Anything
herein to the contrary notwithstanding, none of the Joint Book Managers, Joint
Lead Arrangers or Syndication Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.

 

Section 10.9                                Administrative Agent May File Proofs
of Claim.  In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on either of the Borrowers) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

 

93

--------------------------------------------------------------------------------


 

Section 10.10                          Collateral and Guaranty Matters.  (a) The
Lenders (including each Issuing Bank and the Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held under any Credit Document securing the Loan Obligations
(x) upon termination of the commitments under this Agreement and payment in full
of all Loan Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and each applicable Issuing Bank shall have been made), (y) that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted under the Credit
Documents, or (z) subject to Section 11.4,  if approved, authorized or ratified
in writing by the Required Lenders;

 

(ii)                                  to subordinate any Lien on any property
granted to or held under any Credit Document securing the Loan Obligations to
the holder of any Lien on such property that is permitted by Section 7.2(m); and

 

(iii)                               to release any Guarantor from its
obligations under any guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)                                    Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Credit Parties, the
Administrative Agent, the Collateral Agent and each holder of the Obligations
hereby agree that (i) no holder of the Obligations shall have any right
individually to realize upon any of the Collateral or to enforce this Agreement,
the Notes, the Guaranty or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the holders of the Obligations in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral Agent, and
(ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the holders of the Obligations (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(d)                                   No Hedge Agreement will create (or be
deemed to create) in favor of any Lender

 

94

--------------------------------------------------------------------------------


 

Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided herein or in the other
Credit Documents.  By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Credit Documents as a holder of the Obligations,
subject to the limitations set forth in this clause (d).

 

Section 11                                      MISCELLANEOUS

 

Section 11.1                                Notices; Effectiveness; Electronic
Communications.

 

(a)                                  Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Administrative Agent, the
Company or any Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B:

 

(ii)                                  if to any Lender, any Issuing Bank or
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number in its Administrative Questionnaire on file with the
Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the

 

95

--------------------------------------------------------------------------------


 

intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

Section 11.2                                Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), the
Collateral Agent (and any sub-agent thereof), each Lender and each Issuing Bank,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Credit Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit

 

96

--------------------------------------------------------------------------------


 

Document, if the Company or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any
sub-agent thereof), any Issuing Bank or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Collateral Agent (or any such sub-agent), the
applicable Issuing Bank or such Related Party, as the case may be, such Lender’s
pro rata share (in each case, determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such Issuing Bank
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of this Agreement that provide that
their obligations are several in nature, and not joint and several.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, none of the Credit Parties shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly, but in any event within ten (10) Business
Days after demand therefor.

 

(f)                                    Survival.  The provisions of this
Section shall survive resignation or replacement of the Administrative Agent,
Collateral Agent, any Issuing Bank, the Swingline Lender or any Lender,
termination of the commitments hereunder and repayment, satisfaction and
discharge of the loans and obligations hereunder.

 

Section 11.3                                Set-Off.  If an Event of Default
shall have occurred and be continuing, each Lender, each Issuing Bank, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the Company or any other Credit
Party against any and all of the obligations of the Company or such Credit Party
now or hereafter existing under this Agreement or any other Credit Document to
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Company or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or such Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank or their respective Affiliates may

 

97

--------------------------------------------------------------------------------


 

have.  Each of the Lenders and the Issuing Banks agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 11.4                                Amendments and Waivers.

 

(a)                                  Required Lenders’ Consent.  Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Company only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto, (iii) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (v) the Required Lenders shall
determine whether or not to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender) that would be
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:

 

(i)                                     extend the Revolving Commitment
Termination Date;

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 9.3,  as applicable;

 

(iii)                               extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date;

 

(iv)                              reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of either of
the Borrowers to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

98

--------------------------------------------------------------------------------


 

(vii)                           amend, modify, terminate or waive any provision
of this Section 11.4(b) or Section 11.4(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;

 

(viii)                        change the percentage of the outstanding principal
amount of Loans that is required for the Lenders or any of them to take any
action hereunder or amend the definition of “Required Lenders”;

 

(ix)                                release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty, in
each case, except as expressly provided in the Credit Documents; or

 

(x)                                   consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under any Credit Document.

 

(c)                                  Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall:

 

(i)                                     increase any Revolving Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

(ii)                                  amend, modify, terminate or waive any
provision hereof relating to the Swingline Sublimit or the Swingline Loans with
the consent of the Swingline Lender;

 

(iii)                               amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(e) without the written consent of the
Administrative Agent and of each Issuing Bank; or

 

(iv)                              amend, modify, terminate or waive any
provision of Section 10 as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

 

(d)                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

Section 11.5                                Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Company nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of

 

99

--------------------------------------------------------------------------------


 

participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its commitments,
loans and obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Revolving Commitment
(which for this purpose includes loans and obligations in respect thereof
outstanding thereunder) or, if the Revolving Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default shall have occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Commitments and Loans assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Company (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the

 

100

--------------------------------------------------------------------------------


 

Revolving Commitments if such assignment is to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender;

 

(C)                                the consent of each Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding;
and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a revolving credit facility under which Swingline Loans
are made by it.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Company.  No such
assignment shall be made to the Company or any of the Company’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Defaulting Lenders.  No such
assignment may be made to a Defaulting Lender without the prior written consent
of (A) the Company, (B) the Administrative Agent and (C) each Issuing Bank and
Swingline Lender, as appropriate, which consent may be given or withheld in
their discretion.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Each of the Borrowers will execute and
deliver on request, at its own expense, a promissory note to the assignee
evidencing the interests taken by way of assignment hereunder.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of each of the Borrowers, shall maintain at
its offices in the United States shown for purposes of notices in Section 11.1,
a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the commitments of,
and principal amounts of the loans and obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all

 

101

--------------------------------------------------------------------------------


 

purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Company or the Administrative Agent,
sell participations to any Person (other than (i) a natural person, (ii) the
Company or any of its Affiliates or Subsidiaries, or (iii) a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Commitments and/or the Loans and other obligations owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Collateral Agent, the Issuing Banks, the Swingline Lender and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Document.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or modification requiring the unanimous consent or the
consent of the selling Lender as an “affected Lender” under Section 11.4 that
affects such Participant.  Subject to subsection (e) of this Section, each of
the Borrowers agrees that each Participant shall be entitled to the benefits of
Sections 3.2 and 3.3 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.3 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Sections
3.2 and 3.3 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.3 unless the Company is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.3(f) as though it were a
Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement, or any promissory notes evidencing its interests
hereunder, to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 11.6                                Independence of Covenants.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

Section 11.7                                Survival of Representations,
Warranties and Agreements.  All representations, warranties and agreements made
herein shall survive the execution and delivery hereof and the making of any
Credit Extension.  Notwithstanding anything herein or implied by law to the
contrary, the agreements of each Credit Party set forth in Section 3.1(c),
Section 3.2, Section 3.3, Section 11.2, Section 11.3, and

 

102

--------------------------------------------------------------------------------


 

Section 11.10 and the agreements of the Lenders and the Agents set forth in
Section 2.14, Section 10.3 and Section 11.2(c) shall survive the payment of the
Loans, the cancellation, expiration or cash collateralization (in a manner
satisfactory to Agents) in an amount equal to one hundred five percent (105%) of
the undrawn amount of the Letters of Credit and the reimbursement of any amounts
drawn thereunder, and the termination hereof.

 

Section 11.8                                No Waiver; Remedies Cumulative.  No
failure or delay on the part of any Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedge
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

Section 11.9                                Marshalling; Payments Set Aside. 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lenders (or to the Administrative Agent, on behalf of
Lenders), or the Administrative Agent, the Collateral Agent, the Issuing Banks
or the Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state or
federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 11.10                          Severability.  In case any provision in
or obligation hereunder or any Note or other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 11.11                          Obligations Several; Independent Nature
of Lenders’ Rights.  The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Revolving Commitment of any
other Lender hereunder.  Nothing contained herein or in any other Credit
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and, subject to
Section 10.10(d), each Lender shall be entitled to protect and enforce its
rights arising under this Agreement and the other Credit Documents and it shall
not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

Section 11.12                          Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

103

--------------------------------------------------------------------------------


 

Section 11.13                          APPLICABLE LAWS.

 

(a)                                  Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party
hereto irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Credit Document in any court referred to in subsection (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

Section 11.14                          WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

Section 11.15                          Confidentiality.  Each of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority,

 

104

--------------------------------------------------------------------------------


 

such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

 

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Company or
any of its Subsidiaries, unless, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as nonconfidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i)  the Information may include material
non-public information concerning the Company or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-pubic information and (iii) it will handle such material non-public
information in accordance with applicable law, including United States federal
and state securities laws.

 

Section 11.16                          Usury Savings Clause.  Notwithstanding
any other provision herein, the aggregate interest rate charged or agreed to be
paid with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under Applicable Laws
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the aggregate outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect.  In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the applicable Borrower shall pay to the Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of the Lenders and
each of the Borrowers to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to each of the applicable Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by Applicable Laws, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and

 

105

--------------------------------------------------------------------------------


 

the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest, throughout the contemplated term of
the Obligations hereunder.

 

Section 11.17                          Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Credit Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 3, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 11.18                          Electronic Execution of Assignments and
Other Documents.  The words “execution,” “signed,” “signature,” and words of
like import in any Assignment Agreement or in any amendment, waiver,
modification or consent relating hereto shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 11.19                          USA PATRIOT Act.  Each Lender subject to
the Act hereby notifies each of the Borrowers that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each of the Borrowers, which information includes the name and
address of each of the Borrowers and other information that will allow such
Lender to identify each of the Borrowers in accordance with the Patriot Act.

 

[Signatures on Following Page(s)]

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

EARTHLINK, INC., a Delaware corporation,

 

as a Borrower and a Guarantor

 

 

 

 

By:

/s/ Bradley A. Ferguson

 

Name: Bradley A. Ferguson

 

Title:   Executive Vice President, Chief Financial Officer

 

 

 

 

GUARANTORS:

NEW EDGE HOLDING COMPANY,

 

a Delaware corporation, as a Guarantor

 

 

 

NEW EDGE NETWORKS OF VIRGINIA, INC.,

 

a Virginia corporation, as a Guarantor

 

 

 

EARTHLINK BUSINESS HOLDING CORP.,

 

a Delaware corporation, as a Guarantor

 

 

 

ONE COMMUNICATIONS CORP.,

 

a Delaware corporation, as a Guarantor

 

 

 

LIGHTSHIP HOLDING, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

LIGHTSHIP TELECOM, LLC,

 

a Delaware limited liability company, as a Guarantor

 

 

 

ONE COMMUNICATIONS MANAGEMENT CO.,

 

a Delaware corporation, as a Guarantor

 

 

 

ONE COMMUNICATIONS ACQUISITION CORP. I,

 

a Delaware corporation, as a Guarantor

 

 

 

CTBB HOLDINGS, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.,

 

a Connecticut corporation, as a Guarantor

 

 

 

CONNECTICUT BROADBAND, LLC,

 

a Connecticut limited liability company, as a Guarantor

 

 

 

CVB NORTHWEST, LLC,

 

a Washington limited liability company, as a Guarantor

 

 

 

CTC COMMUNICATIONS OF VIRGINIA, INC.,

 

a Virginia corporation, as a Guarantor

 

--------------------------------------------------------------------------------


 

 

ONE COMMUNICATIONS MERGER CORP. I,

 

a Delaware corporation, as a Guarantor

 

 

 

US XCHANGE INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

US XCHANGE OF INDIANA, L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

US XCHANGE OF ILLINOIS, L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

US XCHANGE OF WISCONSIN, L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

US XCHANGE OF MICHIGAN, L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF MAINE INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE OF NEW HAMPSHIRE INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF NEW YORK INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS RESALE L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS INTERNATIONAL INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF OHIO INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.,

 

a Delaware corporation, as a Guarantor

 

--------------------------------------------------------------------------------


 

 

CHOICE ONE COMMUNICATIONS OF VERMONT INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CONVERSENT HOLDINGS, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

CONVERSENT DATA VAULT, LLC,

 

a Massachusetts limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC,

 

a Connecticut limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF MAINE, LLC,

 

a Maine limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.,

 

a Massachusetts corporation, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC,

 

a New Hampshire limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS, LLC,

 

a Rhode Island limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC,

 

a New Jersey limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF NEW YORK, LLC,

 

a New York limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF RHODE ISLAND, LLC,

 

a Rhode Island limited liability company, as a Guarantor

 

 

 

REON BROADBAND CORP.,

 

a Delaware corporation, as a Guarantor

 

--------------------------------------------------------------------------------


 

 

CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC,

 

a New Hampshire limited liability company, as a Guarantor

 

 

 

INTELECOM DATA SYSTEMS, INC.,

 

a Rhode Island corporation, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS RESALE L.L.C.,

 

a Delaware limited liability company, as a Guarantor

 

 

 

CONVERSENT COMMUNICATIONS OF VERMONT, LLC,

 

a Vermont limited liability company, as a Guarantor

 

 

 

LOGICALSOLUTIONS.NET, INC.,

 

a New York corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Mark Droege

 

Name:

Mark Droege

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

NEW EDGE NETWORK, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Mark Droege

 

Name:

Mark Droege

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CTC COMMUNICATIONS CORP.,

 

a Massachusetts corporation, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Mark Droege

 

Name:

Mark Droege

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.,

 

 

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Mark Droege

 

Name:

Mark Droege

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC,

 

a Pennsylvania limited liability company, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Mark Droege

 

Name:

Mark Droege

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND COLLATERAL AGENT:

REGIONS BANK,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

By:

/s/ Stephen Brothers

 

Name:

Stephen Brothers

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------